Exhibit 10.2

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

AND

 

KEMIRA OYJ

 

--------------------------------------------------------------------------------

 

SHAREHOLDERS’ AND JOINT VENTURE AGREEMENT

REGARDING THE

TITANIUM DIOXIDE JOINT VENTURE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Preamble

12

 

 

 

2.

Corporate Structure and statutes

13

 

 

 

3.

Special Resolutions

14

 

 

 

4.

Supervisory Board

19

 

 

 

5.

Advisory Board

20

 

 

 

6.

Advisory Board Meetings and Resolutions

21

 

 

 

7.

Managing Directors

23

 

 

 

8.

Management of the Joint Venture

24

 

 

 

9.

Affiliate Transactions

24

 

 

 

10.

Annual Accounts and Dividend Policy

24

 

 

 

11.

Information Rights

25

 

 

 

12.

Proportionate Shareholdings

27

 

 

 

13.

Disposal of Shares

28

 

 

 

14.

Trade Sale

28

 

 

 

15.

Initial Public Offering

32

 

 

 

16.

Transfers to Affiliates

39

 

 

 

17.

Pre-Emption Right

40

 

 

 

18.

Drag-Along Right

41

 

 

 

19.

Tag-Along Right

42

 

 

 

20.

Duration and Termination of the Company

43

 

2

--------------------------------------------------------------------------------


 

21.

Deadlock Provision

43

 

 

 

22.

Non-Compete

44

 

 

 

23.

Joint and Several Liability

46

 

 

 

24.

Confidentiality

46

 

 

 

25.

Miscellaneous

47

 

 

 

26.

Authorised Agent

51

 

 

 

27.

Severability

51

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

DEFINITIONS

 

In this Agreement

 

“Advisory Board” and “Advisory Boards”

shall have the meaning given to it in section 5.1;

 

 

“Advisory Board By-laws”

shall have the meaning given to it in section 2.3(b);

 

 

“Affiliate”

shall have the meaning given to it in section 13.1(a);

 

 

“Affiliate Transaction”

shall have the meaning given to it in section 3.2(g);

 

 

“Agreement”

shall mean this agreement;

 

 

“Annual Budget”

shall have the meaning given to it in section 8;

 

 

“Articles of Association”

shall have the meaning given to it in section 2.3(a);

 

 

“Business Day”

shall have the meaning given to it in section 11.2(a);

 

 

“Closing”

shall have the meaning given to it in section 3.1;

 

 

“Delaware LLC Act”

shall have the meaning given to it in section 3.1;

 

 

“Drag-Along Notice”

shall have the meaning given to it in section 18.2;

 

 

“Drag-Along Right”

shall have the meaning given to it in section 18.1;

 

 

“Drag-Along Shareholder”

shall have the meaning given to it in section 18.1;

 

 

“Dragged Shares”

shall have the meaning given to it in section 18.1;

 

 

“Dual Track Process”

shall have the meaning given to it in section 14.2(b)(i);

 

 

“Equity Securities”

shall have the meaning given to it in section 3.1(c);

 

 

“Exit Event”

shall have the meaning given to it in section 20.1;

 

 

“Final Offer”

shall have the meaning given to it in section 14.2(e);

 

4

--------------------------------------------------------------------------------


 

“Finnish HoldCo”

shall have the meaning given to it in the deed caption;

 

 

“Functional Additive Business”

shall have the meaning given to it in section 1.1;

 

 

“IFRS”

shall have the meaning given to it in section 3.2(e);

 

 

“IFRS Accounts”

shall have the meaning given to it in section 11.1;

 

 

“Implementation Agreement”

shall have the meaning given to it in section 1.3;

 

 

“Initial Period”

shall have the meaning given to it in section 1.4;

 

 

“Initial Public Offering”

shall have the meaning given to it in section 15.1;

 

 

“Investment Bank”

shall have the meaning given to it in section 14.2(a);

 

 

“Investment Bank Analysis”

shall have the meaning given to it in section 14.2(a);

 

 

“Joint Venture”

shall have the meaning given to it in section 1.4;

 

 

“Joint Venture Accounts”

shall have the meaning given to it in section 10.1;

 

 

“Joint Venture By-laws”

shall have the meaning given to it in section 2.3(c);

 

 

“Joint Venture Company” and
“Joint Venture Companies”

shall have the meaning given to it in section 3.1(c);

 

 

“Joint Venture Subsidiary” and
“Joint Venture Subsidiaries”

shall have the meaning given to it in section 2.2(c);

 

 

“JV Europe”

shall have the meaning given to it in the deed caption;

 

 

“JV US”

shall have the meaning given to it in the deed caption;

 

 

“Kemira”

shall have the meaning given to it in the deed caption;

 

 

“Kemira Advisory Board Members”

shall have the meaning given to it in section 5.3(b);

 

 

“Kemira Germany”

shall have the meaning given to it in the deed caption;

 

5

--------------------------------------------------------------------------------


 

“Kemira Inc.”

shall have the meaning given to it in the deed caption;

 

 

“Kemira TiO2”

shall have the meaning given to it in the deed caption;

 

 

“Kemira TiO2 Pigments Business”

shall have the meaning given to it in section 1.1;

 

 

“Lock-Up”

shall have the meaning given to it in section 15.2(g);

 

 

“Management Board” and
“Management Boards”

shall have the meaning given to it in section 7.1;

 

 

“Master Agreement”

shall have the meaning given to it in section 1.3;

 

 

“Non-Requesting Shareholder”

shall have the meaning given to it in section 14.2;

 

 

“Offer”

shall have the meaning given to it in section 21.1;

 

 

“Offer Notice”

shall have the meaning given to it in section 21.1;

 

 

“Offeree”

shall have the meaning given to it in section 21.1;

 

 

“Offeror”

shall have the meaning given to it in section 21.1;

 

 

“Other Business”

Shall have the meaning given to it in section 22.4(a);

 

 

“Party” and “Parties”

shall have the meaning given to them in the deed caption;

 

 

“Price Range”

shall have the meaning given to it in section 14.2(a);

 

 

“Private Equity Funds”

shall have the meaning given to it in section 22.4(a);

 

 

“Prohibited Business”

shall have the meaning given to it in section 22.1;

 

 

“Purchase Option”

shall have the meaning given to it in section 17.1;

 

 

“Requesting Shareholder”

shall have the meaning given to it in section 14.2;

 

 

“Restricted Management Matter”

shall have the meaning given to it in section 3.2;

 

 

“Rockwood”

shall have the meaning given to it in the deed caption;

 

6

--------------------------------------------------------------------------------


 

“Rockwood Advisory Board Members”

shall have the meaning given to it in section 5.3(a);

 

 

“Rockwood Germany”

shall have the meaning given to it in the deed caption;

 

 

“Rockwood Holdings”

shall have the meaning given to it in the deed caption;

 

 

“Rockwood TiO2 Pigments Business”

shall have the meaning given to it in section 1.1;

 

 

“Rockwood Water Business”

shall have the meaning given to it in section 1.1;

 

 

“Sachtleben”

shall have the meaning given to it in the deed caption;

 

 

“Sachtleben Corp”

shall have the meaning given to it in the deed caption;

 

 

“Sale Period”

shall have the meaning given to it in section 17.2;

 

 

“Sales Process”

shall have the meaning given to it in section 14.2;

 

 

“Sales Process Request”

shall have the meaning given to it in section 14.2;

 

 

“SEC”

shall have the meaning given to it in section 15.2(c)

 

 

“Securities Act”

shall have the meaning given to it in section 3.1(d);

 

 

“Selling Shareholder”

shall have the meaning given to it in section 17.1;

 

 

“Shareholder” and “Shareholders”

shall have the meaning given to them in section 2.2;

 

 

“Shares” and “Share”

shall have the meaning given to them in section 2.2;

 

 

“Special Majority Matter”

shall have the meaning given to it in section 3.1;

 

 

“Statutes”

shall have the meaning given to it in section 2.3;

 

 

“Structure Paper”

shall have the meaning given to it in section 3.1(f);

 

 

“Tag-Along Notice”

shall have the meaning given to it in section 19.1;

 

7

--------------------------------------------------------------------------------


 

“Tag-Along Right”

shall have the meaning given to it in section 19.1;

 

 

“Tagged Shares”

shall have the meaning given to it in section 19.1;

 

 

“TiO2 Pigments Business” and
“TiO2 Pigments Businesses”

shall have the meaning given to it in section 1.1;

 

 

“Trade Sale”

shall have the meaning given to it in section 14.1;

 

 

“Transaction”

shall have the meaning given to it in section 1.3;

 

 

“Transfer”

shall have the meaning given to it in section 13.1;

 

 

“US GAAP”

shall have the meaning given to it in section 3.2(e); and

 

 

“Violation”

shall have the meaning given to it in section 15.3(a).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 2.2(c)

Joint Venture Subsidiaries;

 

 

Annex 2.3(a)

Articles of Association;

 

 

Annex 2.3(b)

Advisory Board By-laws;

 

 

Annex 2.3(c)

Joint Venture By-laws of JV Europe;

 

 

Annex 3.1(k)

Instructions to accounting firm;

 

 

Annex 7.2

Initial Directors;

 

 

Annex 8

Content of Annual Budget;

 

 

Annex 11.2(a)

Form of financial reporting package;

 

 

Annex 21.1

Normalised EBITDA calculation method;

 

 

Annex 21.2(b)

Form of guarantee;

 

 

Annex 21.3

Form of Offer for acquisition of Shares; and

 

 

Annex 22.5(b)

List of key employees.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

SHAREHOLDERS’ AND JOINT VENTURE AGREEMENT

 

THIS AGREEMENT IS MADE ON 21 May 2008 BY AND AMONG

 

1.                                       Rockwood Holdings, Inc., 100 Overlook
Center, Princeton, NJ 08540, USA

 

hereinafter referred to as “Rockwood Holdings”;

 

2.                                       Rockwood Specialties Group, Inc., 100
Overlook Center, Princeton, NJ 08540, USA

 

hereinafter referred to as “Rockwood”;

 

3.                                       Rockwood Specialties Group GmbH,
Königsberger Straße 1, 60487 Frankfurt am Main, Germany, registered in the
commercial register of the lower court of Frankfurt am Main under registration
number HR B 5 79 24

 

hereinafter referred to as “Rockwood Germany”;

 

4.                                       Sachtleben Chemie GmbH, Dr.-Rudolf
Sachtleben-Straße 4, 47189 Duisburg, Germany, registered in the commercial
register of the lower court of Duisburg under registration number HR B 1 96 69

 

hereinafter referred to as “Sachtleben”;

 

5.                                       Sachtleben Corporation, a Delaware
corporation with business address 140 Grand Street, Suite 400, White Plains, NY
10601, USA

 

hereinafter referred to as “Sachtleben Corp”;

 

6.                                       Deukalion Einhundertvierundzwanzigste
Vermögensverwaltungs-GmbH, Königsberger Straße 1, 60487 Frankfurt am Main,
Germany, registered in the commercial register of the lower court of Frankfurt
am Main under registration number HR B 8 05 60, to be renamed White Pigments
Holding GmbH

 

hereinafter referred to as “JV Europe”;

 

10

--------------------------------------------------------------------------------


 

7.                                       White Pigments Holding Oy, Finland, a
limited liability company under establishment

 

hereinafter referred to as “Finnish HoldCo”;

 

8.                                       Kemira Oyj, Porkkalankatu 3, FI-00180
Helsinki, Finland, with business identification number 0109823-0

 

hereinafter referred to as “Kemira”;

 

9.                                       Kemira Pigments Oy, Porkkalankatu 3,
FI-00180 Helsinki, Finland, with business identification number 0948159-2

 

hereinafter referred to as “Kemira TiO2”;

 

10.                                 Kemira Specialty Inc., USA, with its
principal place of business at 151 Veterans Drive, Northvale, NJ 07647, USA

 

hereinafter referred to as “Kemira Inc.”;

 

11.                                 Kemira Germany GmbH, registered in the
commercial register of the lower court of Cologne under registration number HRB
57319

 

hereinafter referred to as “Kemira Germany”;

 

and

 

12.                                 White Pigments LLC, a Delaware limited
liability company, 100 Overlook Center, Princeton, NJ 08540, USA

 

hereinafter referred to as “JV US”.

 

In the following, Rockwood Holdings, Rockwood, Rockwood Germany, Sachtleben,
Sachtleben Corp, JV Europe, Finnish HoldCo, Kemira, Kemira TiO2, Kemira Inc.,
Kemira Germany and JV US are referred to as each a “Party” and collectively the
“Parties”.

 

11

--------------------------------------------------------------------------------


 

NOW IT IS HEREBY AGREED:

 


1.             PREAMBLE


 


1.1           ROCKWOOD AND KEMIRA ARE BOTH COMPANIES ACTIVE IN A VARIETY OF
BUSINESS FIELDS IN THE SPECIALTY CHEMICALS SECTOR. BOTH PARTIES ARE, AMONGST
OTHER BUSINESSES, ENGAGED IN THE TITANIUM DIOXIDE BUSINESS (I.E. THE SALE AND
MANUFACTURING OF TITANIUM DIOXIDE AND RELATED CO-PRODUCTS AND SERVICES),
PROVIDED THAT (I) ROCKWOOD’S TITANIUM DIOXIDE BUSINESS ALSO INCLUDES THE
MANUFACTURING OF BARIUM-BASED AND ZINC-BASED INORGANIC FINE WHITE PIGMENTS AND
ADDITIVES (THE “FUNCTIONAL ADDITIVE BUSINESS”) BUT EXCLUDES THE MANUFACTURING OF
POLYALUMINIUM CHLORIDE AND POLYALUMINIUM NITRATE-BASED FLOCCULANTS (COLLECTIVELY
THE “ROCKWOOD WATER BUSINESS”) AS CURRENTLY CONDUCTED BY SACHTLEBEN AND
SACHTLEBEN CORP (ROCKWOOD’S TITANIUM DIOXIDE BUSINESS SO DEFINED, THE “ROCKWOOD
TIO2 PIGMENTS BUSINESS”); AND KEMIRA’S TITANIUM DIOXIDE BUSINESS ALSO INCLUDES
SALES AND MANUFACTURING OF CERTAIN OTHER THAN TITANIUM DIOXIDE BASED PRODUCTS
AND SERVICES TO THE COSMETICS INDUSTRY (THE “KEMIRA TIO2 PIGMENTS BUSINESS”).
THE ROCKWOOD TIO2 PIGMENTS BUSINESS AND THE KEMIRA TIO2 PIGMENTS BUSINESS ARE
EACH ALSO REFERRED TO AS A “TIO2 PIGMENTS BUSINESS” AND COLLECTIVELY AS THE
“TIO2 PIGMENTS BUSINESSES”.


 


1.2           IN ORDER TO JOINTLY PURSUE FUTURE BUSINESS OPPORTUNITIES IN THE
FIELD OF THE PRODUCTION AND MARKETING OF TITANIUM DIOXIDE PIGMENTS, ROCKWOOD AND
KEMIRA HAVE DECIDED TO COMBINE THEIR RESPECTIVE TIO2 PIGMENTS BUSINESS BY
FORMING A JOINT VENTURE IN THE FORM OF A NEWLY ESTABLISHED GERMAN LIMITED
LIABILITY COMPANY.


 


1.3           ON THE DATE HEREOF, THE PARTIES HAVE ENTERED INTO A CERTAIN MASTER
AGREEMENT (THE “MASTER AGREEMENT”) SETTING OUT THE STRUCTURE AND THE
TRANSACTIONS TO BE IMPLEMENTED IN ORDER TO ESTABLISH SUCH JOINT VENTURE (SUCH
TRANSACTIONS, AS THEY ARE DESCRIBED IN MORE DETAIL IN THE MASTER AGREEMENT,
COLLECTIVELY THE “TRANSACTION”) AS WELL AS THE CONTRACTUAL TERMS AND CONDITIONS
GOVERNING THE JOINT VENTURE. THE TRANSACTION WILL BE IMPLEMENTED MAINLY THROUGH
A CERTAIN AGREEMENT REGARDING THE IMPLEMENTATION OF THE TITANIUM DIOXIDE JOINT
VENTURE WHICH WAS ALSO ENTERED INTO ON THE DATE HEREOF (THE “IMPLEMENTATION
AGREEMENT”). CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE
THE SAME MEANING AS ASCRIBED TO SUCH TERM IN THE MASTER AGREEMENT AND/OR THE
IMPLEMENTATION AGREEMENT, AS THE CASE MAY BE.

 


1.4           UNLESS OTHERWISE AGREED, JV EUROPE AND JV US (COLLECTIVELY, THE
“JOINT VENTURE”) SHALL BE JOINTLY OPERATED AT LEAST UNTIL 1 JANUARY 2011 (THE
“INITIAL PERIOD”).

 

12

--------------------------------------------------------------------------------


 


2.             CORPORATE STRUCTURE AND STATUTES


 


2.1           JV EUROPE IS A NEWLY ESTABLISHED GERMAN LIMITED LIABILITY COMPANY
WHICH, FOLLOWING THE CONSUMMATION OF THE TRANSACTION, HAS A REGISTERED SHARE
CAPITAL IN THE AMOUNT OF EUR 25,000 (IN WORDS: EURO TWENTY-FIVE THOUSAND). JV US
IS A DELAWARE LIMITED LIABILITY COMPANY, WHICH FOLLOWING THE CONSUMMATION OF THE
TRANSACTION, WILL HAVE TWO MEMBERS, ROCKWOOD AND KEMIRA.


 


2.2           FOLLOWING THE CONSUMMATION OF THE TRANSACTION,


 

(A)           ROCKWOOD GERMANY WILL HOLD SHARES IN JV EUROPE IN THE AMOUNT OF
EUR 15,250 (IN WORDS: EURO FIFTEEN THOUSAND TWO HUNDRED FIFTY) EQUALING 61 PER
CENT OF THE TOTAL REGISTERED SHARE CAPITAL OF JV EUROPE; AND KEMIRA WILL HOLD
SHARES IN JV EUROPE IN THE AMOUNT OF EUR 9,750 (IN WORDS: EURO NINE THOUSAND
SEVEN HUNDRED FIFTY) EQUALING 39 PER CENT OF THE TOTAL REGISTERED SHARE CAPITAL
OF JV EUROPE;

 

(B)           ROCKWOOD WILL HOLD LIMITED LIABILITY COMPANY INTERESTS OF JV US
EQUALING 61 PER CENT OF THE TOTAL ISSUED AND OUTSTANDING LIMITED LIABILITY
COMPANY INTERESTS OF JV US; AND KEMIRA WILL HOLD LIMITED LIABILITY COMPANY
INTERESTS OF JV US EQUALING 39 PER CENT OF THE TOTAL ISSUED AND OUTSTANDING
LIMITED LIABILITY COMPANY INTERESTS OF JV US; AND

 

(C)           THE JOINT VENTURE WILL OWN THE TIO2 PIGMENTS BUSINESSES INCLUDING
THE SHARES (HELD DIRECTLY AND INDIRECTLY) IN THE ENTITIES AS SET OUT IN ANNEX
2.2(C) (EACH, A “JOINT VENTURE SUBSIDIARY” AND COLLECTIVELY THE “JOINT VENTURE
SUBSIDIARIES”).

 

Rockwood, Rockwood Germany  and Kemira are also referred to as each a
“Shareholder” and collectively the “Shareholders”, and the shares in JV Europe
and the limited liability company interests of JV US from time to time are also
referred to as the “Shares” and each a “Share”.

 


2.3           THE PARTIES SHALL, TO THE EXTENT THIS IS REQUIRED AND WITHIN THEIR
RESPECTIVE CORPORATE OR LIMITED LIABILITY COMPANY POWERS TO DO SO, AMEND AND
RESTATE, IN EACH CASE IN THEIR ENTIRETY, THE FOLLOWING STATUTES OF JV EUROPE AND
JV US AS SOON AS REASONABLY PRACTICABLE AFTER THE DATE HEREOF BUT IN ANY EVENT
PRIOR TO AND WITH EFFECT FROM THE CLOSING DATE:


 

(A)           THE ARTICLES OF ASSOCIATION OF JV EUROPE SUBSTANTIALLY AS SET OUT
IN ANNEX 2.3(A) AND THE LIMITED LIABILITY COMPANY AGREEMENT OF JV US, WHICH
SHALL (I) TO THE EXTENT LEGALLY POSSIBLE, IMPLEMENT THE TERMS OF THIS AGREEMENT,
INCLUDING CREATION OF AN ADVISORY BOARD (AS DEFINED BELOW) AND (II) PROVIDE FOR
THE TREATMENT OF JV US AS A CORPORATION FOR US TAX PURPOSES (COLLECTIVELY, THE
“ARTICLES OF ASSOCIATION”);

 

13

--------------------------------------------------------------------------------


 

(B)           THE BY-LAWS OF THE ADVISORY BOARD (AS DEFINED BELOW) OF JV EUROPE,
SUBSTANTIALLY AS SET OUT IN ANNEX 2.3(B) (THE “ADVISORY BOARD BY-LAWS”); AND

 

(C)           THE BY-LAWS OF THE MANAGEMENT BOARD (AS DEFINED BELOW) OF JV
EUROPE SUBSTANTIALLY AS SET OUT IN ANNEX 2.3(C) (THE “JOINT VENTURE BY-LAWS”)

 

(collectively, and together with the certificate of formation of JV US, the
“Statutes”) or otherwise cause the Statutes to be in the forms substantially set
forth in Annexes 2.3(a), 2.3(b) and 2.3(c).

 

Following the Closing, the Parties shall in good faith agree on the final
wording of the Statutes (if either Party requests amendments thereto) in order
to properly reflect the provisions of this Agreement, the Master Agreement and
the Implementation Agreement.

 


2.4           TO THE EXTENT THERE IS A CONFLICT BETWEEN THE STATUTES AND THIS
AGREEMENT, THIS AGREEMENT SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PREVAIL. EACH SHAREHOLDER SHALL VOTE ITS SHARES AND SHALL TAKE ALL SUCH OTHER
ACTIONS THAT MAY BE NECESSARY TO ENSURE THAT THE STATUTES FACILITATE AND DO NOT
AT ANY TIME CONFLICT WITH, ANY PROVISION OF THIS AGREEMENT. THE FOREGOING SHALL
APPLY MUTATIS MUTANDIS WITH REGARD TO THE ARTICLES OF ASSOCIATION, CERTIFICATES
OF FORMATION, CERTIFICATES OF INCORPORATION, BY-LAWS, PARTNERSHIP AGREEMENTS,
LIMITED LIABILITY COMPANY AGREEMENTS OR OTHER STATUTES OF THE JOINT VENTURE
SUBSIDIARIES.


 


3.             SPECIAL RESOLUTIONS


 


3.1           WITHOUT PREJUDICE TO UNANIMOUS CONSENT OR MAJORITY REQUIREMENTS
UNDER APPLICABLE LAW, INCLUDING GERMAN LAW OR THE DELAWARE LIMITED LIABILITY
COMPANY ACT (THE “DELAWARE LLC ACT”), AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT AND/OR THE STATUTES, JV EUROPE, JV US AND
THE SHAREHOLDERS AGREE THAT FOLLOWING THE CLOSING OF THE TRANSACTION (THE
“CLOSING”) EACH OF THE FOLLOWING ACTIONS (INCLUDING, BUT NOT LIMITED TO, ANY
ACTION OR RESOLUTION OF A SHAREHOLDERS’ OR MEMBERS’ MEETING, THE MANAGEMENT OR
ANY OTHER CORPORATE OR LIMITED LIABILITY COMPANY BODY) SHALL REQUIRE THE PRIOR
AFFIRMATIVE APPROVAL OF ALL SHAREHOLDERS OR MEMBERS OF JV EUROPE OR JV US, AS
THE CASE MAY BE (EACH, A “SPECIAL MAJORITY MATTER”):


 

(A)

 

ANY CHANGES OF THE STATUTES, INCLUDING ANY CHANGE TO THE CORPORATE OR LIMITED
LIABILITY COMPANY PURPOSE OF THE JOINT VENTURE;

 

 

 

(B)

 

ANY TRANSFER, DISPOSAL, PLEDGE OR ENCUMBRANCE OF SHARES;

 

14

--------------------------------------------------------------------------------


 

(C)                                  ANY (I) ISSUANCE OR RE-ISSUANCE FROM
TREASURY OF ANY EQUITY SECURITIES OR OTHER OWNERSHIP INTERESTS OR RIGHTS TO
ACQUIRE, OR SECURITIES OR OTHER INTERESTS CONVERTIBLE OR EXCHANGEABLE FOR,
EQUITY SECURITIES OR OTHER OWNERSHIP INTERESTS (COLLECTIVELY, “EQUITY
SECURITIES”) OF JV EUROPE, JV US OR ANY JOINT VENTURE SUBSIDIARY (EACH A “JOINT
VENTURE COMPANY” AND COLLECTIVELY THE “JOINT VENTURE COMPANIES”); OR
(II) TRANSFER OF ANY EQUITY SECURITIES BY ANY JOINT VENTURE COMPANY (OTHER THAN
TO ANOTHER JOINT VENTURE COMPANY);

 

(D)                                 (I) THE REGISTRATION OF ANY OF THE EQUITY
SECURITIES OF A JOINT VENTURE COMPANY UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”); OR (II) APPLICATION FOR ADMISSION OR LISTING OF
ANY EQUITY SECURITIES ON A STOCK EXCHANGE;

 

(E)                                  ANY REDEMPTION, RE-PURCHASE OR OTHER
ACQUISITION BY ANY JOINT VENTURE COMPANY OF EQUITY SECURITIES ISSUED BY ANY
JOINT VENTURE COMPANY, EXCEPT FOR EQUITY SECURITIES OF THE JOINT VENTURE
SUBSIDIARIES TO THE EXTENT THEY ARE REDEEMED, RE-PURCHASED OR ACQUIRED BY
ANOTHER JOINT VENTURE COMPANY;

 

(F)                                    ANY CAPITAL DECREASES OR REORGANIZATIONS
OF ANY JOINT VENTURE COMPANY, INCLUDING WITHOUT LIMITATION, IN-KIND
CONTRIBUTIONS, DE-MERGERS EITHER BY SPLIT-UP, SPIN-OFF OR HIVE-DOWN, MERGERS OR
CONVERSIONS WITHIN THE MEANING OF SECTION 1 OF THE GERMAN REORGANIZATION ACT
(UMWANDLUNGSGESETZ; UMWG), OR ANY OTHER TRANSACTIONS THAT HAVE A SIMILAR EFFECT,
EXCEPT WHERE SUCH REORGANIZATION (I) IS PROVIDED FOR IN THE MASTER AGREEMENT OR
THE STEP PAPER OF DELOITTE & TOUCHE GMBH WIRTSCHAFTSPRÜFUNGSGESELLSCHAFT DATED
21 MAY 2008 (THE “STRUCTURE PAPER”); OR (II) INVOLVES SOLELY JOINT VENTURE
COMPANIES AND WOULD NOT ENTAIL ANY MATERIAL DISADVANTAGE FOR THE SHAREHOLDERS
(INCLUDING TAX DISADVANTAGES);

 

(G)                                 THE APPROVAL, COMMITMENT OR MAKING BY ANY
JOINT VENTURE COMPANY (EXCEPT IN FAVOUR OF ANOTHER JOINT VENTURE COMPANY) OF ANY
DIVIDENDS (IN CASH OR IN KIND) EXCEPT WHERE SUCH DIVIDEND DISTRIBUTION IS
PROVIDED BY THIS AGREEMENT OR THE MASTER AGREEMENT;

 

(H)                                 EXCEPT AS PROVIDED FOR IN THE MASTER
AGREEMENT OR THE STRUCTURE PAPER, ANY CONCLUSION OF ENTERPRISE AGREEMENTS
(UNTERNEHMENSVERTRÄGE) (INCLUDING DOMINATION OR PROFIT AND LOSS TRANSFER
AGREEMENTS) WITHIN THE MEANING OF SECTION 291, 292 OF THE GERMAN STOCK
CORPORATION ACT (AKTIENGESETZ, AKTG) OR SIMILAR AGREEMENTS (SUCH AS SILENT
PARTNERSHIP AGREEMENTS OR PROFIT-RELATED LOAN AGREEMENTS) BY ANY JOINT VENTURE
COMPANY, EXCEPT FOR AGREEMENTS WITH ANOTHER JOINT VENTURE COMPANY;

 

15

--------------------------------------------------------------------------------


 

(I)                                       (I) ANY LIQUIDATION, DISSOLUTION,
COMMENCEMENT OF BANKRUPTCY, OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY JOINT
VENTURE COMPANY, OR THE ADMISSION IN WRITING BY ANY JOINT VENTURE COMPANY OF ITS
BANKRUPTCY, INSOLVENCY OR GENERAL INABILITY TO PAY DEBTS AS THEY BECOME DUE;
(II) THE APPOINTMENT OF ANY LIQUIDATOR AND THE DISMISSAL OF ANY LIQUIDATOR; AND
(III) THE ADOPTION OF ANY LIQUIDATION BALANCE SHEET, THE LIQUIDATION FINANCIAL
STATEMENTS AS WELL AS THE DISCHARGE OF THE LIQUIDATORS, EXCEPT IN EACH CASE AS
REQUIRED BY APPLICABLE LAW;

 

(J)                                     ANY RESOLUTION, COMMITMENT OR AGREEMENT
THAT WOULD REQUIRE THE SHAREHOLDERS TO MAKE AN INVESTMENT IN, OR LOAN TO, ANY
JOINT VENTURE COMPANY;

 

(K)                                  ADOPTION OF THE AUDITED ANNUAL ACCOUNTS AND
THE APPORTIONMENT OF THE NET INCOME OF JV EUROPE AND JV US FOR EACH FISCAL YEAR,
EXCEPT WHERE OTHERWISE IS PROVIDED FOR IN THIS AGREEMENT, PROVIDED THAT

 

(i)            if the respective shareholders cannot reach an agreement with
regard to the audited annual accounts within a period of four weeks following
the shareholders’ or members’ meeting in which such matter was submitted for
approval, the audited annual accounts of JV Europe and JV US for the respective
fiscal year shall be finally determined with, absent manifest errors, binding
effect upon the Parties by a reputable accounting firm acting as an independent
expert and in line with the instructions set out in Annex 3.1(k). If the
Shareholders cannot agree on the independent expert within an additional period
of five weeks following the shareholders’ or members’ meeting in which such
matter was submitted for approval or the mutually agreed independent expert
refuses to act as such, the independent expert shall be appointed, upon request
of either Rockwood or Kemira, by the German Institute of Chartered Accountants
(Institut der Wirtschaftsprüfer – IDW); and

 

(ii)           if Rockwood and Kemira cannot reach an agreement with regard to
the apportionment of the net income for a specific fiscal year, section 10.3
shall apply;

 

(L)            ANY MATERIAL CHANGE OF THE LONG-TERM BUSINESS STRATEGY OF EITHER,
JV EUROPE OR JV US COMPARED TO THE LONG TERM BUSINESS STRATEGY IN PLACE FOR THE
TIO2 PIGMENTS BUSINESSES AT THE DATE HEREOF OR, IF SUCH LONG TERM STRATEGY WAS
SUBSEQUENTLY AMENDED PURSUANT TO AN AGREEMENT AMONGST THE SHAREHOLDERS, THE LONG
TERM BUSINESS STRATEGY IN PLACE AFTER SUCH AMENDMENT EXCEPT WITH REGARD TO

 

16

--------------------------------------------------------------------------------


 

(I)            THE PRODUCTION, MARKETING AND SALE OF TITANIUM DIOXIDE PIGMENTS,

 

(II)           THE PRODUCTION, MARKETING AND SALE OF PRODUCTS OF THE FUNCTIONAL
ADDITIVES BUSINESS (EXCEPT FOR THE INTRODUCTION OF NEW PRODUCT LINES THAT CAN BE
EXPECTED TO NEGATIVELY AFFECT THE SHORT OR LONG TERM PROFITABILITY OF THE JOINT
VENTURE IN A MATERIAL MANNER); AND

 

(III)          THE DISPOSAL, SALE AND PROCESSING OF BY-PRODUCTS OF TITANIUM
DIOXIDE (INCLUDING COPPERAS AND FILTER SALTS) OR OF THE FUNCTIONAL ADDITIVE
BUSINESS; AND

 

(M)          THE APPOINTMENT AND REMOVAL OF ONE (1) MANAGING DIRECTOR OF JV
EUROPE OR ONE (1) MEMBER OF THE MANAGEMENT BOARD OF JV US, IT BEING UNDERSTOOD
THAT SUCH APPROVAL RIGHT SHALL ONLY HAVE THE EFFECT THAT OF ALL OF THE MANAGING
DIRECTORS OF JV EUROPE AND OF ALL OF THE MEMBERS OF THE MANAGEMENT BOARD  OF
JV US APPOINTED AT ANY GIVEN TIME, AT LEAST ONE (1) MANAGING DIRECTOR OF
JV EUROPE AND ONE (1) MEMBER OF THE MANAGEMENT BOARD OF  JV US AT ALL TIMES HAVE
BEEN APPOINTED WITH THE APPROVAL OF KEMIRA, IT BEING UNDERSTOOD THAT THE INITIAL
MANAGING DIRECTORS AND MEMBERS OF THE MANAGEMENT BOARD JV US AS SET OUT IN THIS
AGREEMENT ARE DEEMED TO BE APPROVED BY KEMIRA.

 


3.2           WITHOUT PREJUDICE TO UNANIMOUS CONSENT OR MAJORITY REQUIREMENTS
UNDER APPLICABLE LAWS INCLUDING GERMAN LAW AND THE DELAWARE LLC ACT, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND/OR THE
STATUTES, JV EUROPE, JV US AND THE SHAREHOLDERS AGREE THAT FOLLOWING THE CLOSING
EACH OF THE FOLLOWING ACTIONS (INCLUDING, BUT NOT LIMITED TO, ANY ACTION OR
RESOLUTION OF A SHAREHOLDERS’ OR MEMBERS’ MEETING, THE MANAGEMENT OR ANY OTHER
CORPORATE OR LIMITED LIABILITY COMPANY BODY) SHALL REQUIRE THE PRIOR AFFIRMATIVE
APPROVAL OF THE ADVISORY BOARD OF JV EUROPE OR JV US, AS THE CASE MAY BE,
INCLUDING THE PRIOR AFFIRMATIVE APPROVAL OF THE ADVISORY BOARD MEMBERS
DESIGNATED BY ROCKWOOD AND KEMIRA (EACH, A “RESTRICTED MANAGEMENT MATTER”):


 

(A)           ANY CAPITAL EXPENDITURE WITH A VALUE IN EXCESS OF EUR 10,000,000
IN AN INDIVIDUAL CASE UNLESS SUCH MEASURE IS REQUIRED DUE TO THE REPLACEMENT OR
MAINTENANCE OF ASSETS OR PURSUANT TO APPLICABLE LAW;

 

(B)           ANY ACQUISITION BY A JOINT VENTURE COMPANY WITH A VALUE IN EXCESS
OF EUR 10,000,000 IN THE INDIVIDUAL CASE;

 

(C)           ANY SALE, DISPOSAL OR LEASE OF

 

17

--------------------------------------------------------------------------------


 

(I)            ANY MATERIAL PART OF THE TIO2 PIGMENTS BUSINESSES (IRRESPECTIVE
OF WHETHER AT FAIR MARKET VALUE OR NOT); OR

 

(II)           ANY ASSETS

 

(1)           WITH A FAIR MARKET VALUE IN EXCESS OF EUR 10,000,000 IN AN
INDIVIDUAL CASE OR, WITH VIEW TO ALL PREVIOUS SALES, DISPOSALS OR LEASES OF
ASSETS BY THE JOINT VENTURE IN ANY GIVEN FISCAL YEAR, AND

 

(2)           IRRESPECTIVE OF THEIR FAIR MARKET VALUE, IF SUCH SALE, DISPOSAL OR
LEASE WOULD CAUSE THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, DISPOSED
OF OR LEASED IN SUCH FISCAL YEAR TO EXCEED EUR 10,000,000;

 

(D)           ANY INCURRENCE OF OR THE ENTERING INTO ANY AGREEMENT THAT WOULD
PERMIT THE INCURRENCE OF FINANCIAL DEBT OF THE JOINT VENTURES RESULTING IN A
BREACH OF APPLICABLE FINANCIAL COVENANTS UNDER THE CREDIT FACILITIES PURSUANT TO
WHICH THE JOINT VENTURE BORROWS MONIES FROM FINANCIAL INSTITUTIONS.

 

(E)           ANY MATERIAL AMENDMENT OF OR DEVIATION FROM THE ACCOUNTING
PRINCIPLES AND POLICIES TO BE APPLIED BY A JOINT VENTURE COMPANY IN ACCORDANCE
WITH THIS AGREEMENT, EXCEPT WHERE SUCH AMENDMENT OR DEVIATION, AS THE CASE MAY
BE IS REQUIRED DUE TO A CHANGE IN APPLICABLE LAW AND/OR INTERNATIONAL FINANCIAL
REPORTING STANDARDS (“IFRS”) OR US GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“US
GAAP”), AS THE CASE MAY BE, OR REQUIRED OR OTHERWISE REASONABLY ADVISABLE IN
CONNECTION WITH THE CONSOLIDATION OF A JOINT VENTURE COMPANY BY ROCKWOOD AND
ROCKWOOD’S DIRECT OR INDIRECT PARENTS;

 

(F)            THE TERMINATION OR SETTLEMENT BY ANY JOINT VENTURE COMPANY OF ANY
MATERIAL LITIGATION WITH A VALUE IN EXCESS OF EUR 5,000,000;

 

(G)           ANY AGREEMENT OF THE JOINT VENTURE COMPANIES WITH EITHER KEMIRA OR
ROCKWOOD OR ANY OF THEIR RESPECTIVE AFFILIATES (AS DEFINED BELOW) WITH A VALUE
IN EXCESS OF EUR 250,000, EXCEPT FOR

 

(I)            AGREEMENTS BETWEEN TWO JOINT VENTURE COMPANIES; AND

 

(II)           AGREEMENTS FOR PURCHASE AND SUPPLIES ON TERMS AND CONDITIONS NO
LESS FAVORABLE TO THE JOINT VENTURE COMPANIES THAN COULD HAVE BEEN OBTAINED ON
AN ARMS’ LENGTH BASIS

 

18

--------------------------------------------------------------------------------


 

(EACH SUCH TRANSACTION, AN “AFFILIATE TRANSACTION”); AND

 

(H)           ANY AGREEMENT OR COMMITMENT TO EFFECT ANY OF THE FOREGOING
MATTERS.

 


3.3           THE SHAREHOLDERS UNDERTAKE TO PROCURE THAT NO SPECIAL MAJORITY
MATTERS NOR ANY RESTRICTED MANAGEMENT MATTERS WILL BE IMPLEMENTED BY ANY OF THE
JOINT VENTURE COMPANIES FOLLOWING THE CLOSING WITHOUT THE PRIOR AFFIRMATIVE
APPROVAL OF KEMIRA AND ROCKWOOD OR THE MEMBERS APPOINTED BY THEM TO THE ADVISORY
BOARDS, AS THE CASE MAY BE, IRRESPECTIVE OF THE CORPORATE OR LIMITED LIABILITY
COMPANY BODY WHICH HAS TO DECIDE ON SUCH ACTION PURSUANT TO APPLICABLE LAW.


 


3.4           THE RIGHTS OF A SHAREHOLDER CONTAINED IN THIS SECTION 3 SHALL,
EXCEPT WHERE OTHERWISE IS MANDATED BY APPLICABLE LAW, TERMINATE FOR SUCH
SHAREHOLDER AT SUCH TIME AS THE RELEVANT SHAREHOLDER’S COMBINED DIRECT AND
INDIRECT OWNERSHIP INTERESTS IN THE JOINT VENTURE (INCLUDING SHARES, LIMITED
LIABILITY COMPANY INTERESTS AND OTHER OWNERSHIP INTERESTS HELD BY AFFILIATES OF
THE RELEVANT SHAREHOLDER) HAS FALLEN BELOW 20 PER CENT.

 


4.             SUPERVISORY BOARD


 


4.1           SACHTLEBEN HAS CURRENTLY AND, FOLLOWING THE IMPLEMENTATION OF THE
TRANSACTION, WILL CONTINUE TO HAVE A STATUTORY SUPERVISORY BOARD (AUFSICHTSRAT)
PURSUANT TO THE GERMAN ONE THIRD PARTICIPATION ACT (DRITTELBETEILIGUNGSGESETZ).
THE SHAREHOLDERS’ REPRESENTATIVES FOR THE SUPERVISORY BOARD WILL BE ELECTED BY
SACHTLEBEN’S SHAREHOLDERS’ MEETING IN ACCORDANCE WITH STATUTORY LAW, PROVIDED
THAT KEMIRA SHALL BE ENTITLED IF IT SO WISHES TO DESIGNATE ONE OF SUCH
SHAREHOLDERS’ REPRESENTATIVES TO BE ELECTED BY THE SHAREHOLDERS’ MEETING OF
SACHTLEBEN, PROVIDED, HOWEVER, THAT SECTION 3.4 SHALL APPLY WITH REGARD TO
KEMIRA’S RIGHT. PURSUANT TO SACHTLEBEN’S ARTICLES OF ASSOCIATION, THE STATUTORY
SUPERVISORY BOARD HAS ONLY INFORMATION BUT NO CONSENT RIGHTS WITH REGARD TO THE
DEALINGS OF SACHTLEBEN, EXCEPT WHERE SUCH RIGHTS ARE GIVEN UNDER MANDATORY LAW,
IN WHICH CASE THE REPRESENTATIVES OF THE SHAREHOLDERS SHALL, TO THE EXTENT
PERMISSIBLE CAST THEIR VOTES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


4.2           EXCEPT TO THE EXTENT OTHERWISE IS MANDATED BY APPLICABLE LAW, NO
SUPERVISORY BOARD SHALL BE ESTABLISHED AT THE LEVEL OF JV EUROPE. IF AND TO THE
EXTENT APPLICABLE LAW REQUIRES THE ESTABLISHMENT OF A SUPERVISORY BOARD AT THE
LEVEL OF JV EUROPE, SUCH SUPERVISORY BOARD SHALL BE ESTABLISHED IN ADDITION TO
AND NOT INSTEAD OF THE ADVISORY BOARD AND THE SHAREHOLDERS SHALL TAKE ALL SUCH
ACTIONS INCLUDING MAKING AMENDMENTS OF THE ARTICLES OF ASSOCIATION OF JV EUROPE
IN ORDER TO ESTABLISH SUCH SUPERVISORY BOARD, PROVIDED THAT THEY SHALL ENSURE,
TO THE EXTENT LEGALLY PERMISSIBLE, THAT THE ESTABLISHMENT OF SUCH SUPERVISORY
BOARD DOES NOT AFFECT OR AMEND THE CORPORATE

 

19

--------------------------------------------------------------------------------


 


GOVERNANCE PRINCIPLES AND THE ALLOCATION OF RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ITS ANNEXES). THE SHAREHOLDERS SHALL FURTHER VOTE THEIR
SHARES IN JV EUROPE SUCH THAT ROCKWOOD AND KEMIRA ARE ALWAYS REPRESENTED ON SUCH
SUPERVISORY BOARD OF JV EUROPE (TAKING INTO CONSIDERATION THAT A CERTAIN NUMBER
OF SEATS ON SUCH SUPERVISORY BOARD WILL BE RESERVED FOR EMPLOYEE
REPRESENTATIVES) IN THE SAME PROPORTION AS THEY ARE REPRESENTED ON THE
SUPERVISORY BOARD AS PROVIDED FOR UNDER SECTION 4.1.

 


5.             ADVISORY BOARD


 


5.1           FOLLOWING THE CLOSING, JV EUROPE AND JV US SHALL EACH HAVE AN
ADVISORY BOARD (EACH SUCH BOARD, AN “ADVISORY BOARD” AND COLLECTIVELY THE
“ADVISORY BOARDS”). EACH OF THE ADVISORY BOARDS SHALL BE A BODY THAT SOLELY
REPRESENTS THE SHAREHOLDERS AND THEIR INTERESTS (I.E. THE ADVISORY BOARDS SHALL
NOT BE A BODY REPRESENTING THE BEST INTEREST OF THE ENTERPRISE
(UNTERNEHMENSINTERESSE) BUT A BODY REPRESENTING THE BEST INTERESTS OF THE
SHAREHOLDERS). CORRESPONDINGLY, SUBJECT TO REQUIREMENTS UNDER MANDATORY
APPLICABLE LAW, THE INDIVIDUALS SERVING ON THE ADVISORY BOARDS SHALL BE ENTITLED
TO ACT SOLELY IN THE BEST INTEREST OF THE SHAREHOLDER THEY REPRESENT.


 


5.2           THE ADVISORY BOARDS SHALL HAVE THOSE POWERS ASSIGNED TO THEM BY
THIS AGREEMENT AND THE RELEVANT ARTICLES OF ASSOCIATION. THE INTERNAL
ORGANIZATION OF THE ADVISORY BOARD, THE PROCEDURES AND FORMALITIES TO BE
COMPLIED WITH BY THE ADVISORY BOARDS SHALL BE THOSE SET FORTH IN THIS AGREEMENT
AND THE RELEVANT STATUTES.


 


5.3           THE ADVISORY BOARDS SHALL EACH CONSIST OF A TOTAL OF FIVE MEMBERS
INCLUDING THE CHAIRMAN (VORSITZENDER DES BEIRATES). OF THE FIVE ADVISORY BOARD
MEMBERS OF EACH ADVISORY BOARD:


 

(A)                                  ROCKWOOD SHALL BE ENTITLED TO DESIGNATE
THREE MEMBERS INCLUDING THE CHAIRMAN (THE “ROCKWOOD ADVISORY BOARD MEMBERS”),
AND TO DEMAND THE REMOVAL OF ANY OR ALL OF THE ROCKWOOD ADVISORY BOARD MEMBERS;
AND

 

(B)                                 KEMIRA SHALL BE ENTITLED TO DESIGNATE TWO
MEMBERS (THE “KEMIRA ADVISORY BOARD MEMBERS”), AND TO DEMAND THE REMOVAL OF ANY
OR ALL OF THE KEMIRA ADVISORY BOARD MEMBERS;

 

provided that the composition of the Advisory Board of JV Europe shall at all
times be identical to the composition of the Advisory Board of JV US and the
Shareholders shall procure that if a certain individual is either appointed to
an Advisory Board or ceases to be a member of an Advisory Board, a corresponding
change shall be made to the respective other Advisory Board without undue delay.

 

20

--------------------------------------------------------------------------------


 


5.4           THE INITIAL ADVISORY BOARDS OF JV EUROPE AND JV US SHALL EACH
CONSIST OF THE FOLLOWING MEMBERS:


 

(A)           SEIFI GHASEMI, AS CHAIRMAN, ROBERT J. ZATTA AND THOMAS J. RIORDAN
AS THE ROCKWOOD ADVISORY BOARD MEMBERS; AND

 

(B)           MATTI LAPINLEIMU AND HANNU VIROLAINEN AS THE KEMIRA ADVISORY BOARD
MEMBERS.

 


5.5           MEMBERS OF THE ADVISORY BOARDS ARE APPOINTED AND REMOVED BY
SHAREHOLDERS’ OR MEMBERS’ RESOLUTION OF JV EUROPE OR JV US, AS THE CASE MAY BE.
EACH SHAREHOLDER IS OBLIGED TO PROMPTLY VOTE IN A SHAREHOLDERS’ OR MEMBERS’
MEETING OF JV EUROPE OR JV US, AS THE CASE MAY BE, UPON THE APPOINTMENT AND THE
REMOVAL OF THE OTHER SHAREHOLDERS’ DESIGNEES IN ACCORDANCE WITH SECTIONS 5.3 AND
5.4 AND AS NOTIFIED IN WRITING BY SUCH OTHER SHAREHOLDER.

 


5.6           OTHER THAN THE CUSTOMARY REIMBURSEMENT OF OUT-OF POCKET EXPENSES,
MEMBERS OF THE ADVISORY BOARD SHALL NOT BE ENTITLED TO ANY KIND OF REMUNERATION.

 


5.7           THE RIGHTS OF A SHAREHOLDER CONTAINED IN THIS SECTION 5 SHALL
TERMINATE FOR SUCH SHAREHOLDER AT SUCH TIME AS THE RELEVANT SHAREHOLDER’S
COMBINED DIRECT AND INDIRECT OWNERSHIP INTERESTS IN THE JOINT VENTURE (INCLUDING
SHARES, LIMITED LIABILITY COMPANY INTERESTS AND OTHER OWNERSHIP INTERESTS HELD
BY AFFILIATES OF THE RELEVANT SHAREHOLDER) HAS FALLEN BELOW 20 PER CENT.

 


6.             ADVISORY BOARD MEETINGS AND RESOLUTIONS


 


6.1           FOLLOWING THE CLOSING, THE ADVISORY BOARDS SHALL MEET ON A REGULAR
BASIS, AT LEAST FOUR TIMES EACH CALENDAR YEAR TO DISCUSS ALL MATTERS OF JV
EUROPE AND JV US, RESPECTIVELY, PROVIDED THAT THE ADVISORY BOARD OF JV EUROPE
SHALL ALSO DISCUSS ALL MATTERS THAT AFFECT THE JOINT VENTURE AS A WHOLE. THE
MEETINGS OF THE ADVISORY BOARDS TAKE PLACE EITHER AT JV EUROPE’S OR JV US’
RESPECTIVE PRINCIPAL PLACE OF BUSINESS, OR, IF ALL MEMBERS OF THE ADVISORY
BOARDS AGREE, ELSEWHERE OR BY WAY OF TELEPHONE OR VIDEO-CONFERENCING OR BY WAY
OF A COMBINATION OF THESE OPTIONS. TO THE EXTENT POSSIBLE AND PRACTICABLE WITH
VIEW TO THE AGENDA OF THE RELEVANT MEETINGS, THE MEETINGS OF THE ADVISORY BOARD
OF JV EUROPE AND THE MEETINGS OF THE ADVISORY BOARD OF JV US SHALL ALWAYS OCCUR
ON ONE AND THE SAME DAY AND IN ONE AND THE SAME PLACE. A MEETING OF AN ADVISORY
BOARD SHALL BE CONVENED IF IT IS NECESSARY PURSUANT TO THIS AGREEMENT, THE LAW
OR JV EUROPE’S OR JV US’ RESPECTIVE STATUTES AND IF A CONVOCATION APPEARS
OTHERWISE NECESSARY IN THE INTERESTS OF JV EUROPE OR JV US, OR IF A MEMBER OF
THE ADVISORY BOARD REQUIRES THAT SUCH MEETING BE CONVENED, STATING THE PURPOSE.

 

21

--------------------------------------------------------------------------------


 


6.2                                 A MEETING OF AN ADVISORY BOARD IS CONVENED
BY ITS CHAIRMAN OR, IF HE OR SHE REFUSES TO CONVENE SUCH MEETING IN SPITE OF A
RELEVANT REQUEST OR HAS NOT DONE SO WITHIN ONE WEEK AFTER THE RECEIPT OF SUCH
REQUEST, BY ANY OTHER MEMBER OF THE RELEVANT ADVISORY BOARD REQUIRING THE
MEETING TO BE CONVENED, BY REGISTERED LETTER, E-MAIL OR FACSIMILE TO THE OTHER
MEMBERS OF THE ADVISORY BOARD, ACCOMPANIED BY THE AGENDA. THE NOTICE PERIOD FOR
CONVENING A MEETING OF AN ADVISORY BOARD IS AT LEAST TWO WEEKS AND COMMENCES ON
THE DAY THE INVITATION IS BEING DISPATCHED. COMPLIANCE WITH PERIODS OF NOTICE
AND FORMALITIES OF CONVENING THE MEETING AND THE NOTIFICATION OF THE AGENDA CAN
BE WAIVED IF ALL MEMBERS OF THE RELEVANT ADVISORY BOARD AGREE TO THIS.


 


6.3                                 A MEETING OF AN ADVISORY BOARD HAS A QUORUM
ONLY IF AT LEAST FOUR MEMBERS OF THE ADVISORY BOARD ARE DULY REPRESENTED IN SUCH
MEETING. ABSENT OF SUCH QUORUM, A NEW MEETING SHALL BE CONVENED IN ACCORDANCE
WITH THE TERMS SET FORTH IN THIS SECTION 6. THIS SECOND MEETING HAS A QUORUM FOR
THE ITEMS OF THE AGENDA FOR THE MEETING IN WHICH THE ABSENCE OF A QUORUM BECAME
EVIDENT, REGARDLESS OF HOW MANY MEMBERS OF THE RELEVANT ADVISORY BOARD ARE
REPRESENTED, PROVIDED THAT THIS WAS EXPRESSLY STATED IN THE NEW INVITATION.


 


6.4                                 THE CHAIRMAN OF AN ADVISORY BOARD OR IN HIS
ABSENCE, THE LONGEST-SERVING MEMBER OF THE RELEVANT ADVISORY BOARD, ESTABLISHES
THAT THE MEETING HAS A QUORUM AND DECIDES ON THE VOTING PROCEDURE.


 


6.5                                 WRITTEN MINUTES OF THE RESOLUTIONS OF THE
MEETINGS OF AN ADVISORY BOARD SHALL BE PREPARED, SIGNED BY THE CHAIRMAN, A COPY
OF WHICH SHALL BE SENT TO EACH MEMBER. EVIDENCE THAT THE INVITATION TO THE
MEETING WAS SENT OUT TIMELY SHALL BE KEPT SAFELY WITH JV EUROPE’S COMPANY BOOKS.


 


6.6                                 TO THE EXTENT RESOLUTIONS NEED NOT BE PASSED
IN AN ADVISORY BOARD MEETING, THEY CAN BE PASSED OUTSIDE A FORMAL MEETING IF ALL
MEMBERS OF THE RELEVANT ADVISORY BOARD DECLARE THEIR AGREEMENT TO THE PROPOSED
VOTING PROCEDURE OR PARTICIPATE IN THE VOTING. THE CHAIRMAN OF THE RELEVANT
ADVISORY BOARD INITIATES THE PASSING OF A RESOLUTION, STATING THE SUBJECT
MATTER, THE PROPOSED RESOLUTION, THE VOTING PROCEDURE AND THE TIME-LIMIT FOR
VOTING. A MEMORANDUM ON THE SUBJECT-MATTER, PROCEDURE AND RESULT OF THE VOTING
SHALL BE PREPARED, SIGNED BY THE CHAIRMAN AND A COPY OF WHICH SHALL BE SENT TO
EACH MEMBER OF THE RELEVANT ADVISORY BOARD.


 


6.7                                 THE ADVISORY BOARDS SHALL IN PARTICULAR BE
RESPONSIBLE FOR DECIDING UPON RESTRICTED MANAGEMENT MATTERS AND ALL SUCH OTHER
MANAGEMENT MATTERS THAT REQUIRE THE PRIOR CONSENT OF THE ADVISORY BOARDS
PURSUANT TO THE STATUTES. SUBJECT TO APPLICABLE LAW, FOLLOWING THE CLOSING THE
MANAGEMENT BOARD OF THE RELEVANT ENTITY SHALL OBTAIN THE RELEVANT ADVISORY
BOARD’S CONSENT PRIOR TO EXECUTING ANY OF THE RESTRICTED MANAGEMENT MATTERS,
UNLESS COMPLIANCE WITH THIS

 

22

--------------------------------------------------------------------------------


 


REQUIREMENT WILL, IN THE RELEVANT MANAGEMENT BOARD’S PRUDENT FORECAST, CAUSE
SERIOUS HARM TO JV EUROPE OR JV US, AS THE CASE MAY BE, AND/OR THE RELEVANT
JOINT VENTURE SUBSIDIARIES IN WHICH CASE A RATIFICATION OF THE RELEVANT
RESTRICTED MANAGEMENT MATTER BY THE RELEVANT ADVISORY BOARD SHALL BE SOUGHT BY
THE RELEVANT MANAGEMENT BOARD.


 


6.8                                 RESOLUTIONS OF THE ADVISORY BOARD SHALL
GENERALLY BE PASSED WITH SIMPLE MAJORITY OF THE MEMBERS OF THE ADVISORY BOARD,
PROVIDED THAT RESOLUTIONS REGARDING A RESTRICTED MANAGEMENT MATTER (OR A SPECIAL
MAJORITY MATTER IF SUCH MATTER REQUIRES A DECISION OF AN ADVISORY BOARD) SHALL
REQUIRE AN UNANIMOUS VOTE OF THE RESPECTIVE ADVISORY BOARD. ITS RESOLUTIONS CAN
ONLY BE CHALLENGED BY AN ACTION WITHIN ONE MONTH FOLLOWING THE DAY THE RELEVANT
RESOLUTION WAS PASSED.


 


7.                                       MANAGING DIRECTORS


 


7.1                                 JV EUROPE SHALL, ON A DAY TO DAY BASIS, BE
MANAGED BY ITS BOARD OF DIRECTORS WHICH SHALL CONSIST OF AT LEAST TWO MANAGING
DIRECTORS (GESCHÄFTSFÜHRER), WHILE  JV US SHALL, ON A DAY TO DAY BASIS, BE
MANAGED BY ITS BOARD OF DIRECTORS WHICH SHALL ALSO CONSIST OF AT LEAST TWO
DIRECTORS (EACH SUCH BOARD, A “MANAGEMENT BOARD” AND COLLECTIVELY THE
“MANAGEMENT BOARDS”). INDIVIDUALS SERVING ON THE MANAGEMENT BOARD OF JV EUROPE
MAY (BUT ARE NOT REQUIRED TO) BE AT THE SAME TIME A MEMBER OF THE MANAGEMENT
BOARD OF JV US AND VICE VERSA.


 

7.2                                 The Management Boards of JV Europe and JV US
shall as of the Closing be composed as set out in Annex 7.2. Members of the
Management Boards shall, subject to section 3.1(m), be appointed and removed by
shareholders’ or members’ resolution of JV Europe or JV US, as the case may be.

 

7.3                                 The CEO of the Joint Venture shall, unless
the Shareholders decide otherwise

 

(A)                                  BE A MEMBER OF THE MANAGEMENT BOARD OF JV
EUROPE; AND

 

(B)                                 MAY BE A MEMBER OF THE MANAGEMENT BOARD OF
JV US.

 


7.4                                 JV EUROPE AND JV US SHALL EACH BE
REPRESENTED BY THE JOINT SIGNATURE OF TWO MEMBERS OF THE RESPECTIVE MANAGEMENT
BOARD OR, WITH RESPECT TO JV EUROPE, BY THE SIGNATURE OF ONE MEMBER OF THE
MANAGEMENT BOARD OF JV EUROPE TOGETHER WITH THE HOLDER OF A REGISTERED POWER OF
ATTORNEY (PROKURIST) OR, WITH RESPECT TO JV US, BY THE SIGNATURE OF ONE OR MORE
OFFICERS OF JV US WITH APPROVAL OF THE MANAGING BOARD OF JV US.


 

7.5                                 The requirements as to the composition of
the Management Boards contained in this section 7

 

23

--------------------------------------------------------------------------------


 

shall terminate at such time as one of the Shareholders’ combined direct and
indirect ownership interests in the Joint Venture (including shares, limited
liability company interests or other ownership interests held by Affiliates of
the relevant Shareholder) has fallen below 20 per cent.

 


8.                                       MANAGEMENT OF THE JOINT VENTURE


 

Following the Closing, the Joint Venture shall be managed in compliance with
this Agreement, the respective Statutes and the annual business plan adopted by
the Advisory Board (the “Annual Budget”) and otherwise in accordance with
applicable laws. The Annual Budget set out in Annex 8 will be based on a budget
presentation which shall include financial information (profit and loss
statement, balance sheet, capital expenditures and cash flow). Further, the
Parties undertake that they will cooperate in the running of the Joint Venture’s
business to the effect that the business of the Joint Venture, including its
subsidiaries from time to time, shall be conducted and managed for the benefit
of all Shareholders with the aim to maximize value and profits and in line with
applicable laws and best business practice.

 


9.                                       AFFILIATE TRANSACTIONS


 


FOLLOWING THE CLOSING, JV EUROPE AND JV US SHALL REGULARLY ACCOUNT FOR ALL
PAYMENTS (INCLUDING FEES AND COST REIMBURSEMENTS) OF ANY KIND MADE BY THE JOINT
VENTURE COMPANIES UNDER ANY AFFILIATE TRANSACTION. FOR THE AVOIDANCE OF DOUBT,
IT IS HEREBY SET FORTH THAT THE FOREGOING SENTENCE SHALL APPLY IRRESPECTIVE OF
WHETHER SUCH AGREEMENT OR ARRANGEMENT (I) HAS ALREADY BEEN IN PLACE AT THE DATE
HEREOF OR IS ENTERED INTO AFTER THE DATE HEREOF; OR (II) WAS APPROVED BY THE
RELEVANT ADVISORY BOARD.


 


10.                                 ANNUAL ACCOUNTS AND DIVIDEND POLICY


 


10.1         FOLLOWING THE CLOSING, JV EUROPE AND JV US SHALL, IN ADDITION TO
WHAT MAY BE REQUIRED UNDER APPLICABLE LAW, PREPARE THEIR ANNUAL ACCOUNTS (STAND
ALONE AND CONSOLIDATED) AND QUARTERLY ACCOUNTING REPORTS, IN EACH CASE IN
ACCORDANCE WITH THE ACCOUNTING STANDARDS THEN APPLIED BY ROCKWOOD HOLDINGS
(CURRENTLY US GAAP) (COLLECTIVELY, THE “JOINT VENTURE ACCOUNTS”).


 


10.2         THE ANNUAL ACCOUNTS OF JV EUROPE AND JV US AND, TO THE EXTENT
REQUIRED BY APPLICABLE LAW, THE JOINT VENTURE SUBSIDIARIES, SHALL BE AUDITED BY
DELOITTE OR ANY OTHER INDEPENDENT AUDITOR OF INTERNATIONAL STANDING DESIGNATED
BY ROCKWOOD AND THE SHAREHOLDERS AGREE TO TAKE ALL SUCH ACTIONS AND MAKE ALL
SUCH DECLARATIONS INCLUDING THE VOTING OF THEIR SHARES IN JV EUROPE AND JV US AS
IS REQUIRED IN ORDER TO APPOINT OR CAUSE THE APPOINTMENT OF SUCH INDEPENDENT
AUDITOR OF THE RELEVANT ENTITY.

 

24

--------------------------------------------------------------------------------


 


10.3         JV EUROPE AND JV US SHALL ALWAYS DISTRIBUTE ANY NET INCOME SHOWN IN
THE RELEVANT AUDITED ANNUAL ACCOUNTS AS ADOPTED BY THE RELEVANT SHAREHOLDERS’ OR
MEMBERS’ MEETING, UNLESS THE SHAREHOLDERS RESOLVE OTHERWISE OR A DISTRIBUTION
APPEARS INAPPROPRIATE WITH A VIEW TO (I) JV EUROPE’S AND JV US’ LIQUIDITY
POSITION AND (II) THE TERMS AND CONDITIONS OF THE DOCUMENTATION UNDERLYING THE
THIRD PARTY FINANCING AS DESCRIBED IN SECTION 2.4 OF THE MASTER AGREEMENT.


 


11.                                 INFORMATION RIGHTS


 


11.1         FOLLOWING THE CLOSING, ROCKWOOD AND KEMIRA SHALL, AND SHALL CAUSE
THE JOINT VENTURE COMPANIES TO, FULLY COOPERATE WITH EACH OTHER IN ORDER TO
ESTABLISH GENERAL PROCEDURES THAT WILL ENABLE KEMIRA AND THE JOINT VENTURE
COMPANIES TO TRANSLATE THE JOINT VENTURE ACCOUNTS INTO IFRS ACCOUNTS AND REPORTS
TO THE EXTENT THIS IS REQUIRED TO ENABLE KEMIRA TO COMPLY WITH ITS REPORTING
REQUIREMENTS, AS APPLICABLE FROM TIME TO TIME, IN A TIMELY MANNER (COLLECTIVELY,
THE “IFRS ACCOUNTS”). FOLLOWING THE ESTABLISHMENT OF SUCH GENERAL PROCEDURES,
ROCKWOOD AND KEMIRA SHALL COOPERATE WITH EACH OTHER, AND SHALL CAUSE THE JOINT
VENTURE COMPANIES TO, FULLY COOPERATE WITH KEMIRA AND PROVIDE KEMIRA WITH ALL
SUCH INFORMATION THAT IS REQUIRED FOR KEMIRA TO TRANSLATE THE JOINT VENTURE
ACCOUNTS AS THEY BECOME AVAILABLE INTO THE RESPECTIVE IFRS ACCOUNTS.


 


11.2         THE JOINT VENTURE COMPANIES SHALL DELIVER TO EACH SHAREHOLDER, AS
LONG AS SUCH SHAREHOLDER’S COMBINED DIRECT AND INDIRECT OWNERSHIP INTERESTS IN
THE JOINT VENTURE (INCLUDING SHARES, LIMITED LIABILITY COMPANY INTERESTS AND
OTHER OWNERSHIP INTERESTS HELD BY AFFILIATES OF THE RELEVANT SHAREHOLDER) IS
EQUAL TO OR GREATER THAN 20 PER CENT,


 

(A)                                  BY NO LATER THAN ON THE 6TH DAY ON WHICH
BANKS IN FRANKFURT AM MAIN, GERMANY, ARE GENERALLY OPEN FOR BUSINESS (A
“BUSINESS DAY”) OF A CALENDAR MONTH A FINANCIAL REPORTING PACKAGE IN THE FORMAT
SET OUT IN ANNEX 11.2(A) FOR THE RESPECTIVE PRECEDING MONTH; AND

 

(B)                                 PROMPTLY UPON BECOMING AVAILABLE, COPIES OF
ALL SUCH ADDITIONAL FINANCIAL STATEMENTS, REPORTS, NOTICES AND BUDGETS SENT OR
MADE AVAILABLE GENERALLY BY THE JOINT VENTURE COMPANIES TO EITHER SHAREHOLDERS,
AND SUCH ADDITIONAL INFORMATION REGARDING THE FINANCIAL POSITION OR BUSINESS OF
THE JOINT VENTURE AS EACH SUCH SHAREHOLDER MAY REASONABLY REQUEST.


 


11.3         WITHOUT LIMITING THE FOREGOING INFORMATION RIGHTS, WITH RESPECT TO
EACH SHAREHOLDER AND FOR AS LONG AS SUCH SHAREHOLDER’S COMBINED DIRECT AND
INDIRECT OWNERSHIP INTERESTS IN THE JOINT VENTURE (INCLUDING SHARES, LIMITED
LIABILITY COMPANY INTERESTS AND OTHER OWNERSHIP INTERESTS HELD BY

 

25

--------------------------------------------------------------------------------


 


AFFILIATES OF THE RELEVANT SHAREHOLDER) IS EQUAL TO OR GREATER THAN 20 PER CENT,
THE JOINT VENTURE SHALL:


 

(A)                                  MAKE APPROPRIATE OFFICERS AND DIRECTORS AS
WELL AS OTHER MEMBERS OF THE MANAGEMENT OF EACH OF THE JOINT VENTURE COMPANIES
AVAILABLE PERIODICALLY AND AT SUCH TIMES AS REASONABLY REQUESTED BY SUCH
SHAREHOLDER FOR CONSULTATION WITH SUCH SHAREHOLDER OR ITS DESIGNATED
REPRESENTATIVE WITH RESPECT TO MATTERS RELATING TO THE BUSINESS AND AFFAIRS OF
THE JOINT VENTURE COMPANIES, INCLUDING, WITHOUT LIMITATION, SIGNIFICANT CHANGES
IN MANAGEMENT PERSONNEL AND COMPENSATION OF EMPLOYEES, INTRODUCTION OF NEW
PRODUCTS OR NEW LINES OF BUSINESS, IMPORTANT ACQUISITIONS OR DISPOSITIONS OF
PLANTS AND EQUIPMENT, SIGNIFICANT RESEARCH AND DEVELOPMENT PROGRAMS, THE
PURCHASING OR SELLING OF IMPORTANT TRADEMARKS, LICENSES OR CONCESSIONS OR THE
PROPOSED COMMENCEMENT OR COMPROMISE OF SIGNIFICANT LITIGATION;

 

(B)                                 TO THE EXTENT CONSISTENT WITH APPLICABLE
LAW, INFORM EACH SHAREHOLDER OR ITS DESIGNATED REPRESENTATIVE IN ADVANCE WITH
RESPECT TO ANY SIGNIFICANT CORPORATE ACTIONS, INCLUDING, WITHOUT LIMITATION,
DIVIDENDS, MERGERS, ACQUISITIONS OR DISPOSITIONS OF ASSETS, ISSUANCES OF
SIGNIFICANT AMOUNTS OF DEBT OR EQUITY, AND TO PROVIDE SUCH SHAREHOLDER OR ITS
DESIGNATED REPRESENTATIVE WITH THE RIGHT TO CONSULT WITH EACH OF THE JOINT
VENTURE COMPANIES WITH RESPECT TO SUCH ACTIONS;

 

(C)                                  TO THE EXTENT CONSISTENT WITH APPLICABLE
LAW, AFFORD EACH SHAREHOLDER OR ITS DESIGNATED REPRESENTATIVE THE RIGHT TO VISIT
AND INSPECT ANY OF THE OFFICES AND PROPERTIES OF THE JOINT VENTURE COMPANIES AND
INSPECT AND COPY THE BOOKS AND RECORDS OF THE JOINT VENTURE COMPANIES, AT SUCH
TIMES AS THE SHAREHOLDER OR ITS DESIGNATED REPRESENTATIVE SHALL REASONABLY
REQUEST;

 

(D)                                 UNDERTAKE TOWARDS EACH OTHER TO SHARE ALL
INFORMATION THEY OR ANY OF THEIR RESPECTIVE AFFILIATES RECEIVE FROM THE
MANAGEMENT BOARDS OR OTHERWISE FROM THE JOINT VENTURE COMPANIES IMMEDIATELY
AMONGST EACH OTHER. JV EUROPE AND JV US SHALL ENSURE THAT ALL SHAREHOLDERS
RECEIVE ANY INFORMATION WHICH HAS BEEN DELIVERED OR DISCLOSED TO A CERTAIN
SHAREHOLDER BY ANY OF THE JOINT VENTURE COMPANIES. THIS SHALL NOT APPLY IF AND
TO THE EXTENT SUCH INFORMATION ONLY RELATES TO THE RECEIVING SHAREHOLDER OR IS,
IN THE REASONABLE OPINION OF THE MANAGEMENT BOARD, OF MINOR IMPORTANCE.

 


11.4         EACH SHAREHOLDER SHALL BE ENTITLED, AT ITS OWN EXPENSE, TO REVIEW
THE SERVICES RENDERED BY AND HAVE ACCESS TO THE WORK PRODUCTS OF THE AUDITOR OF
JV EUROPE AND JV US, PROVIDED THAT SUCH

 

26

--------------------------------------------------------------------------------


 


REVIEW AND ACCESS SHALL NOT MATERIALLY DELAY OR OTHERWISE MATERIALLY INTERFERE
WITH THE AUDITOR’S SERVICES. EACH SHAREHOLDER SHALL IN ADDITION BE ENTITLED, AT
ITS OWN EXPENSE, TO APPOINT A SPECIAL AUDITOR (SONDERPRÜFER). WITH REGARD TO THE
SPECIAL AUDITOR’S RIGHTS AND OBLIGATIONS, SECTIONS 144 AND 145 PARA 1 TO 3
GERMAN STOCK CORPORATION ACT (AKTG) SHALL, WITH THE EXEMPTION OF THE EXTENSION
OF THE SPECIAL AUDITOR’S RIGHTS TOWARDS A SHAREHOLDER OF A SHAREHOLDER, APPLY
ANALOGOUSLY. THE SHAREHOLDER APPOINTING THE SPECIAL AUDITOR SHALL INSTRUCT THE
SPECIAL AUDITOR TO GRANT THE OTHER SHAREHOLDER ACCESS TO ANY AND ALL OF ITS WORK
PRODUCTS IN THE SAME EXTENT MADE AVAILABLE TO THE APPOINTING SHAREHOLDER.


 

11.5         For the avoidance of doubt, it is hereby set forth that the
information rights contained in this section 11 shall be in addition to any
other information rights the Shareholders may have under applicable law, the
Statutes or otherwise.

 


12.                                 PROPORTIONATE SHAREHOLDINGS


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ELSEWHERE,
FOLLOWING THE CLOSING


 

(A)                                  EACH SHAREHOLDER’S PERCENTAGE SHAREHOLDING
IN JV EUROPE’S REGISTERED SHARE CAPITAL MUST AT ALL TIMES BE THE SAME AS SUCH
SHAREHOLDER’S PERCENTAGE LIMITED LIABILITY COMPANY INTEREST IN JV US;

 

(B)                                 NO SHAREHOLDER SHALL TRANSFER ANY SHARES IN
JV EUROPE TO ANY TRANSFEREE UNLESS IT TRANSFERS SUCH AMOUNT OF ITS LIMITED
LIABILITY COMPANY INTERESTS IN JV US TOGETHER WITH SUCH NUMBER OF SHARES IN
JV EUROPE SO THAT, FOLLOWING THE CONSUMMATION OF ANY SUCH TRANSFER, BOTH IT AS
WELL AS ITS TRANSFEREE OWNS THE SAME PERCENTAGE IN JV EUROPE’S REGISTERED SHARE
CAPITAL AND OF THE ISSUED AND OUTSTANDING LIMITED LIABILITY COMPANY INTERESTS OF
JV US AS THEY OWNED IMMEDIATELY PRIOR TO SUCH TRANSFER, PROVIDED THAT THIS SHALL
APPLY SIMILARLY IF A SHAREHOLDER TRANSFERS SHARES IN JV US WITH RESPECT TO SUCH
SHAREHOLDER’S SHARES IN JV EUROPE; AND

 

(C)                                  SUBJECT TO SECTION 3.1, NEITHER JV EUROPE
NOR JV US SHALL ISSUE OR SELL ANY SHARES (OR OTHER UNITS) OF ITS EQUITY
SECURITIES UNLESS BOTH JV EUROPE AND JV US ISSUE OR TRANSFER SUCH NUMBER OF
EQUITY SECURITIES IN JV EUROPE AND JV US SO THAT, FOLLOWING THE CONSUMMATION OF
ANY SUCH ISSUANCES AND/OR TRANSFERS, BOTH SHAREHOLDERS SHALL OWN THE SAME
PERCENTAGE IN THE REGISTERED SHARE CAPITAL OF JV EUROPE AND OF THE ISSUED AND
OUTSTANDING LIMITED LIABILITY COMPANY INTERESTS OF JV US AS THEY OWNED
IMMEDIATELY PRIOR TO SUCH ISSUANCES OR TRANSFERS.

 

27

--------------------------------------------------------------------------------


 


13.                                 DISPOSAL OF SHARES


 


13.1         FOLLOWING THE CLOSING, NO SHAREHOLDER MAY TRANSFER, PLEDGE,
ENCUMBER OR OTHERWISE DISPOSE OF ANY SHARES OR ANY RIGHT, TITLE OR INTEREST
THEREIN OR THERETO (INCLUDING THE GRANTING OF SUB-PARTICIPATIONS OR SO-CALLED
SILENT PARTICIPATIONS) (EACH SUCH TRANSACTION, A “TRANSFER”) TO ANY OTHER PERSON
EXCEPT FOR TRANSFERS MADE BY EITHER SHAREHOLDER


 

(A)                                  AT ANY TIME AFTER THE DATE HEREOF TO AN
AFFILIATE OF SUCH SHAREHOLDER WITHIN THE MEANING OF SECTION 15 ET SEQ. AKTG (AN
“AFFILIATE”) IN ACCORDANCE WITH SECTION 16;

 

(B)                                 AT ANY TIME AFTER THE DATE HEREOF WITH THE
PRIOR WRITTEN CONSENT OF THE OTHER SHAREHOLDER;

 

(C)                                  AT ANY TIME AFTER THE INITIAL PERIOD IN A
TRADE SALE (AS DEFINED BELOW) IN ACCORDANCE WITH SECTION 14 OR AN INITIAL PUBLIC
OFFERING (AS DEFINED BELOW) IN ACCORDANCE WITH SECTION 14.2(B)(I) IN CONJUNCTION
WITH SECTION 15.2; AND

 

(D)                                 AT ANY TIME AFTER SIX MONTHS FROM THE
COMPLETION OF THE PROCESS SET FORTH IN SECTION 14 AND/OR SECTION 15, AS THE CASE
MAY BE (IF SUCH PROCESS HAS NOT LED TO A SUCCESSFUL TRADE SALE OR AN INITIAL
PUBLIC OFFERING), IN ACCORDANCE WITH SECTIONS 17 THROUGH 19,

 

provided, however, that in each such case such Transfers are only permissible if
made in accordance with section 12 and further provided that the limitations on
the rights and obligations of the Shareholders to transfer their Shares
including their rights and obligations under sections 17 through 19 shall
terminate following a successful Initial Public Offering.

 


13.2         WHERE A TRANSFER OF SHARES PURSUANT TO THIS AGREEMENT IS
PERMISSIBLE OR UNLESS AGREED OTHERWISE OR AS PROVIDED IN SECTION 15.2 IN
CONNECTION WITH AN INITIAL PUBLIC OFFERING, A SHAREHOLDER SHALL TRANSFER ONLY
ITS ENTIRE OWNERSHIP INTEREST IN A JOINT VENTURE COMPANY (I.E., A TRANSFER OF
LESS THAN ALL SHARES HELD BY A SHAREHOLDER (OR ITS AFFILIATE TRANSFEREE) SHALL
NOT BE PERMITTED).

 


14.                                 TRADE SALE


 


14.1         EACH SHAREHOLDER SHALL BE ENTITLED TO PROPOSE, AT ANY TIME AFTER
THE EXPIRY OF THE INITIAL PERIOD, TO THE OTHER SHAREHOLDER A TRADE SALE OF THE
ENTIRE JOINT VENTURE TO A THIRD PARTY (I.E., A TRANSACTION IN WHICH BOTH
SHAREHOLDERS (OR THEIR RESPECTIVE AFFILIATE TRANSFEREES) DISPOSE OF THEIR ENTIRE
INTEREST IN THE JOINT VENTURE EITHER THROUGH A SALE OF ALL OF THEIR RESPECTIVE
SHARES, AN ASSET DEAL IN WHICH THE JOINT VENTURE WOULD EFFECTIVELY SELL ALL OF
ITS ASSETS OR ANY OTHER TRANSACTION WITH A SIMILAR EFFECT) (EACH SUCH
TRANSACTION, A “TRADE SALE”). IF EITHER SHAREHOLDER PROPOSES A TRADE

 

28

--------------------------------------------------------------------------------


 


SALE, THE SHAREHOLDERS SHALL DISCUSS SUCH PROPOSAL IN GOOD FAITH, TAKING INTO
CONSIDERATION THE OVERALL ECONOMIC ENVIRONMENT, THE PROCEEDS THAT ARE LIKELY TO
RESULT FROM SUCH TRADE SALE AND ALL OTHER CIRCUMSTANCES THAT ARE, FROM THE POINT
OF VIEW OF A PRUDENT BUSINESS PERSON, RELEVANT IN SUCH CONTEXT. IF THE
SHAREHOLDERS REACH A MUTUAL UNDERSTANDING TO PURSUE A TRADE SALE, THEY SHALL
ALSO AGREE IN GOOD FAITH ON THE PROCESS TO BE FOLLOWED IN CONNECTION WITH SUCH
TRADE SALE, THEIR COMMON EXPECTATION AS TO THE PROCEEDS TO BE GENERATED AS A
RESULT OF SUCH TRADE SALE AND WHETHER BOTH OF THEM WOULD UNDERTAKE TO WAIVE
THEIR RESPECTIVE PRE-EMPTION RIGHTS AS SET FORTH IN SECTION 17 IN CONNECTION
WITH SUCH TRADE SALE.

 

14.2         If the Shareholders cannot agree on whether to pursue a Trade Sale
within a time period of 30 Business Days after a Shareholder has made such
proposal, then each Shareholder (such Shareholder, the “Requesting Shareholder”)
shall be entitled, within 20 Business Days following the expiry of such 30
Business-Days-period, to request (each such request, a “Sales Process Request”)
by sending a corresponding notice to the other Shareholder (such Shareholder,
the “Non-Requesting Shareholder”), the initiation of a sales process with the
aim to complete a Trade Sale in the form of an auction to selected third parties
(such sales process, a “Sales Process”). Upon a Sales Process Request being
made, the Parties shall proceed as follows:

 

(A)                                  THE SHAREHOLDERS SHALL JOINTLY ENGAGE AN
INVESTMENT BANK OF INTERNATIONAL REPUTATION TO ASSIST THEM IN THE SALES PROCESS.
IF THE SHAREHOLDERS CANNOT AGREE ON SUCH INVESTMENT BANK WITHIN 30 DAYS
FOLLOWING A SALES PROCESS REQUEST, THE INVESTMENT BANK SHALL BE DETERMINED WITH
BINDING EFFECT UPON THE SHAREHOLDERS BY ERNST & YOUNG, GERMANY, UNLESS THE
LATTER IS, AT SUCH TIME, ACTING AS AN AUDITOR OF EITHER PARTY IN WHICH CASE
ANOTHER OF THE BIG FOUR INTERNATIONAL ACCOUNTING FIRMS NOT BEING AN AUDITOR OF
EITHER PARTY AT THAT TIME SHALL DECIDE (THE INVESTMENT BANK SO ENGAGED, THE
“INVESTMENT BANK”). IF THE SHAREHOLDERS CANNOT AGREE ON WHICH OTHER OF THE BIG
FOUR INTERNATIONAL ACCOUNTING FIRMS NOT BEING AN AUDITOR OF EITHER PARTY AT THAT
TIME SHALL DETERMINE THE INVESTMENT BANK WITHIN AN ADDITIONAL PERIOD OF ONE WEEK
FOLLOWING SUCH 30 DAY-PERIOD OR THE MUTUALLY AGREED ACCOUNTING FIRM REFUSES TO
ACT, SUCH BIG FOUR INTERNATIONAL ACCOUNTING FIRM SHALL BE APPOINTED, UPON
REQUEST OF EITHER ROCKWOOD OR KEMIRA, BY THE GERMAN INSTITUTE OF CHARTERED
ACCOUNTANTS. THE SHAREHOLDERS SHALL INSTRUCT THE INVESTMENT BANK TO ANALYZE IN
WRITING (I) THE MARKET ENVIRONMENT FOR SUCH TRADE SALE, POTENTIAL PURCHASERS OF
THE JOINT VENTURE (BOTH FINANCIAL AND STRATEGIC INVESTORS), POTENTIAL ISSUES TO
BE CONSIDERED IN CONNECTION WITH A SALES PROCESS AND THE RANGE OF SALES PROCEEDS
THAT COULD REALISTICALLY BE EXPECTED FROM A TRADE SALE IN A SALES PROCESS (SUCH
RANGE OF SALES PROCEEDS, THE “PRICE RANGE”); AND (II) THE VIABILITY OF AN
INITIAL PUBLIC OFFERING AND WHETHER A PROCESS AIMED

 

29

--------------------------------------------------------------------------------


 

AT SUCH INITIAL PUBLIC OFFERING SHOULD BE RUN CONCURRENTLY WITH, INSTEAD OF OR
AS AN ALTERNATIVE TO A SALES PROCESS. THE INVESTMENT BANK SHALL BE INSTRUCTED TO
MAKE SUCH ANALYSIS AVAILABLE TO THE SHAREHOLDERS WITHIN A TIME PERIOD NOT TO
EXCEED 20 BUSINESS DAYS AFTER ITS INSTRUCTION TO DO SO (THE “INVESTMENT BANK
ANALYSIS”).

 

(B)                                 FOLLOWING THE RECEIPT OF THE INVESTMENT BANK
ANALYSIS, THE SHAREHOLDERS SHALL DISCUSS ITS CONTENTS AND THE RECOMMENDATIONS
CONTAINED THEREIN WITH THE INVESTMENT BANK AND AMONGST EACH OTHER IN GOOD FAITH
WITH THE AIM TO REACH A MUTUAL UNDERSTANDING WHETHER TO PROCEED (I) WITH A SALES
PROCESS OR, IN CASE THE INVESTMENT BANK HAS RECOMMENDED AN INITIAL PUBLIC
OFFERING (EITHER INSTEAD OF OR AS AN ALTERNATIVE TO A SALES PROCESS) (II) WITH A
PROCESS AIMED AT AN INITIAL PUBLIC OFFERING, PROVIDED THAT SUCH PROCESS AIMED AT
AN INITIAL PUBLIC OFFERING MAY EITHER BE CONDUCTED CONCURRENTLY WITH OR INSTEAD
OF A SALES PROCESS. SECTION 14.1, SENTENCES 2 AND 3 SHALL APPLY MUTATIS
MUTANDIS. IF THE SHAREHOLDERS CANNOT MUTUALLY AGREE ON WHETHER TO PURSUE OR NOT
TO PURSUE A SALES PROCESS AND/OR A PROCESS AIMED AT AN INITIAL PUBLIC OFFERING
WITHIN A TIME PERIOD OF 30 BUSINESS DAYS FOLLOWING THE RECEIPT BY EACH
SHAREHOLDER OF THE INVESTMENT BANK ANALYSIS, THEN THE REQUESTING SHAREHOLDER
SHALL BE ENTITLED, WITHIN 5 BUSINESS DAYS FOLLOWING THE EXPIRY OF SUCH 30
BUSINESS-DAYS-PERIOD, TO REQUEST BY SENDING A CORRESPONDING NOTICE TO THE
NON-REQUESTING SHAREHOLDER THAT

 

(i)            if the Investment Bank has recommended in the Investment Bank
Analysis a process aimed at an Initial Public Offering pursuant to section 15.2,
a process aimed at an Initial Public Offering shall be conducted (x) as a
stand-alone process or (y) in addition to a Sales Process (“Dual Track
Process”). For the avoidance of doubt, a Dual Track Process may be requested by
the Requesting Shareholder irrespective of whether the Investment Bank has
recommended the Initial Public Offering be run concurrently with, instead of or
as an alternative to a Sales Process, provided, however, that the Requesting
Shareholder will bear any additional costs incurred due to such Dual Track
Process not recommended by the Investment Bank; or

 

(ii)           a Sales Process shall be conducted, provided that such request
may be made irrespectively of what the Investment Bank has recommended in the
Investment Bank Analysis.

 

(C)                                  IF A SALES PROCESS REQUEST PURSUANT TO
SECTION 14.2(B)(I)(X) OR SECTION 14.2(B)(II) IS MADE, THE SHAREHOLDERS SHALL
ENGAGE THE INVESTMENT BANK TO CONDUCT (IF APPLICABLE IN

 

30

--------------------------------------------------------------------------------


 

PARALLEL TO THE PROCESS AIMED AT AN INITIAL PUBLIC OFFERING PURSUANT TO
SECTION 15.2) A SALES PROCESS WITH THE AIM OF IMPLEMENTING A TRADE SALE WITHIN A
REASONABLE TIME PERIOD AT TERMS AND CONDITIONS THAT ARE CUSTOMARY FOR SUCH TYPE
OF TRANSACTION AND GENERALLY WITH THE VIEW TO MAXIMIZE THE SALES PROCEEDS FOR
THE SHAREHOLDERS (GIVING DUE CONSIDERATION TO MATTERS LIKE TRANSACTION CERTAINTY
AND POTENTIAL POST CLOSING LIABILITIES RESULTING FROM REPRESENTATIONS AND
WARRANTIES AND THE LIKE). IN SUCH CASE, THE PARTIES SHALL COOPERATE IN GOOD
FAITH AND RENDER EACH OTHER AND THE INVESTMENT BANK ALL SUCH INFORMATION AND
ASSISTANCE WHICH IS IN THE VIEW OF THE INVESTMENT BANK REASONABLY NECESSARY IN
THE CONDUCT OF SUCH SALES PROCESS AND TO COMPLETE THE SALES PROCESS AS SOON AS
REASONABLY PRACTICABLE AND IN ANY EVENT WITHIN A TIME PERIOD NOT TO EXCEED 9
MONTHS. THE PARTIES SHALL IN PARTICULAR REFRAIN FROM MAKING ANY ANNOUNCEMENTS
AND STATEMENTS (PUBLIC OR PRIVATE) WHICH COULD HAVE AN ADVERSE EFFECT ON THE
SALES PROCESS OR ANY OF THE SHAREHOLDERS AND ITS AFFILIATES.

 

(D)                                 IF A SALES PROCESS REQUEST PURSUANT TO
SECTION 14.2(B)(I)(X) REGARDING A DUAL TRACK PROCESS (I.E. A SALES PROCESS
CONCURRENTLY WITH A PROCESS AIMED AT AN INITIAL PUBLIC OFFERING) HAS BEEN MADE,
THE SHAREHOLDERS SHALL DISCUSS AT A LATER STAGE UPON THE REQUEST OF EITHER
SHAREHOLDER IN GOOD FAITH WITH THE AIM TO REACH A MUTUAL UNDERSTANDING (AND IN
CONSULTATION WITH THE INVESTMENT BANK) WHETHER TO COMPLETE THE SALES PROCESS OR
THE PROCESS AIMED AT AN INITIAL PUBLIC OFFERING. SECTION 14.1, SENTENCES 2 AND 3
SHALL APPLY MUTATIS MUTANDIS. IF THE SHAREHOLDERS CANNOT MUTUALLY AGREE WITHIN A
TIME PERIOD OF 10 BUSINESS DAYS FOLLOWING THE REQUEST BY EITHER SHAREHOLDER TO
HAVE SUCH DISCUSSION, THE REQUESTING SHAREHOLDER SHALL BE ENTITLED TO DECIDE
WHETHER THE SALES PROCESS OR THE PROCESS AIMED AT AN INITIAL PUBLIC OFFERING
SHALL BE COMPLETED.

 

(E)                                  IF THE REQUESTING SHAREHOLDER HAS DECIDED
TO COMPLETE THE SALES PROCESS AND SUCH SALES PROCESS RESULTS IN AT LEAST ONE
BONA FIDE FINAL OFFER (WHICH OFFER SHALL BE “BINDING” IN THE SENSE AS THIS TERM
IS TYPICALLY USED IN A SALES PROCESS) FROM A POTENTIAL THIRD PARTY PURCHASER ON
TERMS AND CONDITIONS CUSTOMARY FOR SUCH TYPE OF TRANSACTION AND AT A PRICE THAT
IS WITHIN THE PRICE RANGE (A “FINAL OFFER”), THEN THE REQUESTING SHAREHOLDER
SHALL BE ENTITLED TO REQUEST FROM THE NON-REQUESTING SHAREHOLDER TO COMPLETE A
TRADE SALE ON TERMS AND CONDITIONS WHICH ARE WITH REGARD TO THE SALES PROCEEDS
NOT LESS FAVOURABLE THAN THE FINAL OFFER AND OTHERWISE SUBSTANTIALLY SIMILAR TO
THOSE SET FORTH IN THE FINAL OFFER. IF THE SALES PROCESS RESULTS IN SEVERAL
FINAL OFFERS, THE REQUESTING SHAREHOLDER SHALL BE ENTITLED TO REQUEST FROM THE
NON-REQUESTING SHAREHOLDER TO COMPLETE A TRADE SALE ON TERMS AND CONDITIONS
WHICH ARE WITH REGARD TO THE SALES PROCEEDS NOT LESS FAVOURABLE

 

31

--------------------------------------------------------------------------------


 

than in the most favourable Final Offer and otherwise substantially similar to
those set forth in the most favourable Final Offer, provided that the most
favourable Final Offer shall be determined mainly on the basis of the sales
proceeds resulting from the acceptance of such offer, giving due consideration
to matters like transaction certainty and potential post closing liabilities
resulting from representations and warranties and the like. If the Shareholders
cannot agree on which Final Offer shall be the most favourable Final Offer,
Ernst & Young, unless the latter is, at such time, acting as an auditor of
either Party in which case one of the Big Four international accounting firms
not being an auditor of either Party at that time, shall determine this with
binding effect upon the Shareholders. Section 14.2(a), sentence 3 shall apply.
If the Requesting Shareholder requests the completion of a Trade Sale in
accordance with the preceding sentences, the Non-Requesting Shareholder shall
have a pre-emption right. With respect to such pre-emption right, the provisions
set forth in section 17 shall apply mutatis mutandis.

 

(f)                                    If the Sales Process does not result in
any final offer of a potential purchaser on terms and conditions customary for
such type of transaction and at a price that is within the Price Range within
nine months of the engagement of the Investment Bank pursuant to section
14.2(c), than each Shareholder shall be entitled to request the termination of
the Sales Process and neither Shareholder shall be under an obligation to
participate in a Trade Sale as a result of the Sales Process. For the avoidance
of doubt, it is further set forth that in such case neither Shareholder shall be
entitled to sell its Shares on the basis of the final offers actually received
as a result of the Sales Process. Section 17 shall remain unaffected.

 

(g)                                 Notwithstanding anything to the contrary
contained herein, if a Trade Sale is completed in accordance with the provisions
contained in this section 14, the obligations and liabilities of the
Shareholders under the final legal documentation for such Trade Sale shall be
several and not joint but on a pro rata basis based on each Shareholder’s
ownership interest in JV Europe and JV US.

 


15.                                 INITIAL PUBLIC OFFERING

 

15.1         Alternatively to the proposal of a Trade Sale pursuant to section
14, at any time after the expiry of the Initial Period (without prejudice to
sections 14.2(a) and 14.2(b)(i) pursuant to which a process aimed at an Initial
Public Offering may be commenced in connection with a Sales Process) but no
earlier than six months following the failure of the Sales Process pursuant to
section 14 or any preceding Sales Process by Trade Sale or Initial Public
Offering, each Shareholder

 

32

--------------------------------------------------------------------------------


 

shall be entitled to request from the Joint Venture Companies and the respective
other Shareholder (or its respective Affiliate transferees) (i) the direct or
indirect (i.e., via a further direct or indirect holding company) listing of the
Joint Venture or its applicable Equity Securities on a stock exchange within the
European Union, Switzerland, a transnational stock exchange, the New York Stock
Exchange or NASDAQ or (ii) an underwritten public offering of Equity Interests
of any Joint Venture Company under the Securities Act representing at least 20
per cent of the total share capital of the Joint Venture after such listing
(each such public offering, an “Initial Public Offering”).

 

15.2                           In the event either Shareholder duly requests the
Initial Public Offering, the following shall apply:

 

(A)                                  IF THE MANAGING UNDERWRITER OF THE INITIAL
PUBLIC OFFERING ADVISES JV EUROPE AND JV US THAT MARKETING FACTORS REQUIRE A
LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN IN THE INITIAL PUBLIC
OFFERING, THE SHAREHOLDERS SHALL BE ENTITLED TO SELL THEIR RESPECTIVE PRO RATA
PORTION OF THE AGGREGATE NUMBER OF SHARES SOLD IN SUCH INITIAL PUBLIC OFFERING.
THIS SHALL APPLY EQUALLY IN THE EVENT AN OVER-ALLOTMENT OPTION IS EXERCISED.

 

(B)                                 IF THE STOCK MARKET LISTING REQUIRES THE
JOINT VENTURE COMPANIES’ RESTRUCTURING (E.G., THE CONVERSION OF JV EUROPE INTO
ANOTHER LEGAL FORM AND THE CONTRIBUTION OF JV US INTO JV EUROPE OR VICE VERSA)
OR SUCH RESTRUCTURING IS IN THE REASONABLE VIEW OF EITHER SHAREHOLDER
APPROPRIATE, THE SHAREHOLDERS SHALL BE OBLIGED TO CONSENT TO SUCH RESTRUCTURING
AND TO TAKE ALL SUCH ACTIONS AND MAKE OR RECEIVE ALL SUCH DECLARATIONS WHICH ARE
NECESSARY IN THAT RESPECT, PROVIDED, HOWEVER, THAT NO SHAREHOLDER SHALL BE
OBLIGED TO TAKE ANY SUCH ACTION OR TO MAKE OR RECEIVE ANY SUCH DECLARATION IF
THE PROPOSED RESTRUCTURING WOULD CAUSE A SUBSTANTIAL ADVERSE TAX EFFECT FOR SUCH
SHAREHOLDER. A SUBSTANTIAL ADVERSE TAX EFFECT SHALL BE ANY TAX EFFECT THAT, WITH
VIEW TO OTHER RESTRUCTURING ALTERNATIVES AVAILABLE TO ACHIEVE AN INITIAL PUBLIC
OFFERING, TREATS ONE SHAREHOLDER SUBSTANTIALLY LESS FAVOURABLE COMPARED TO
(I) HIS TAX TREATMENT IN SUCH OTHER STRUCTURE ALTERNATIVES AND (II) THE TAX
TREATMENT OF THE OTHER SHAREHOLDERS IN CONNECTION WITH THE PROPOSED
RESTRUCTURING AND SUBSEQUENT INITIAL PUBLIC OFFERING.

 

(C)                                  THE RELEVANT JOINT VENTURE COMPANIES SHALL
INITIATE THE STOCK MARKET REGISTRATION AND/OR FILE A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT COVERING ALL THE EQUITY SECURITIES OF THE RELEVANT
JOINT VENTURE COMPANIES TO BE REGISTERED AND USE THEIR REASONABLE BEST EFFORTS
TO CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) AS SOON AS PRACTICABLE AND
SHALL BEAR

 

33

--------------------------------------------------------------------------------


 

ANY AND ALL COSTS RELATED THERETO (IN PARTICULAR BUT NOT LIMITED TO BANK FEES
AND CHARGES), INCLUDING, TO THE EXTENT LEGALLY PERMISSIBLE, ALL LEGAL COSTS
INCURRED BY THE SHAREHOLDERS IN CONNECTION WITH THE STOCK MARKET REGISTRATION
AND ALL REGISTRATION, FILING AND QUALIFICATION FEES, PRINTERS’ AND ACCOUNTING
FEES BUT EXCLUDING UNDERWRITING DISCOUNTS AND COMMISSIONS RELATING TO THE EQUITY
SECURITIES BEING OFFERED.

 

(D)                                 EACH SHAREHOLDER WILL BE REQUIRED TO SELL
ITS SHARES ON THE BASIS PROVIDED BY THE APPLICABLE UNDERWRITING ARRANGEMENTS AND
COMPLETE AND EXECUTE ALL QUESTIONNAIRES, POWERS OF ATTORNEY, UNDERWRITING
AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS AND THE PROVISIONS OF THIS AGREEMENT.

 

(E)                                  THE RELEVANT JOINT VENTURE COMPANIES SHALL

 

(I)            FORWARD DRAFTS AND FINAL VERSIONS OF BID LETTERS, TERM SHEETS,
OTHER TRANSACTION DOCUMENTS AND CORRESPONDENCE WITH ADVISERS TO THE SHAREHOLDERS
AS SOON AS THE SAME BECOME AVAILABLE;

 

(II)           KEEP THE SHAREHOLDERS FULLY INFORMED OF THE PROCESS WITHOUT
DELAY; AND

 

(III)          ALLOW EACH SHAREHOLDER AND ITS REPRESENTATIVES AND ADVISORS TO
REASONABLY PARTICIPATE IN ANY FORMAL PRESENTATION BY PROSPECTIVE UNDERWRITERS
REGARDING THE INITIAL PUBLIC OFFERING.

 

(F)                                    WHENEVER THE JOINT VENTURE COMPANIES ARE
REQUIRED UNDER THIS SECTION 15.2 TO USE THEIR REASONABLE BEST EFFORTS TO EFFECT
THE REGISTRATION OF EQUITY SECURITIES UNDER THE SECURITIES ACT, THE JOINT
VENTURE COMPANIES SHALL ALSO, AS EXPEDITIOUSLY AS REASONABLY PRACTICABLE,

 

(I)            PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH
RESPECT TO SUCH EQUITY SECURITIES AND USE REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND, UPON THE REQUEST OF EITHER
SHAREHOLDER, KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF UP TO
ONE HUNDRED TWENTY (120) DAYS OR, IF EARLIER, UNTIL THE DISTRIBUTION
CONTEMPLATED IN THE REGISTRATION STATEMENT HAS BEEN COMPLETED; PROVIDED,
HOWEVER, THAT SUCH 120 DAY PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL
TO THE PERIOD A SHAREHOLDER REFRAINS, AT THE REQUEST OF AN UNDERWRITER OF THE
JOINT VENTURE COMPANIES, FROM SELLING ANY EQUITY SECURITIES INCLUDED IN SUCH
REGISTRATION;

 

34

--------------------------------------------------------------------------------


 

(II)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF THE SECURITIES ACT AND
FURNISH TO THE SHAREHOLDERS SUCH NUMBERS OF COPIES OF A PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND SUCH OTHER DOCUMENTS AS THE SHAREHOLDERS MAY REASONABLY REQUEST IN
ORDER TO FACILITATE THE DISPOSITION OF SUCH EQUITY SECURITIES OWNED BY THEM;

 

(III)          USE REASONABLE BEST EFFORTS TO REGISTER AND QUALIFY THE EQUITY
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY EITHER
SHAREHOLDER;

 

(IV)          PROVIDE A TRANSFER AGENT AND REGISTRAR AND A CUSIP NUMBER FOR ALL
SUCH EQUITY SECURITIES, IN EACH CASE NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION;

 

(V)                                 USE REASONABLE BEST EFFORTS TO OBTAIN

 

(1)           A “COMFORT” LETTER FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE JOINT VENTURE COMPANIES, IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING UNDER THE SECURITIES ACT, AND

 

(2)            AN OPINION OF THE COUNSEL REPRESENTING THE JOINT VENTURE
COMPANIES FOR THE PURPOSES OF SUCH REGISTRATION, IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING UNDER THE
SECURITIES ACT, ADDRESSED IN EACH CASE TO THE UNDERWRITERS, AND OTHERWISE USE
REASONABLE BEST EFFORTS TO TAKE ALL OTHER STEPS NECESSARY TO EFFECT THE
REGISTRATION OF SUCH EQUITY SECURITIES UNDER THE SECURITIES ACT.

 

It shall be a condition precedent to the obligations of the Joint Venture
Companies to take any action pursuant to this section 15.2(f) with respect to
the Equity Securities of either Shareholder that such Shareholder shall furnish
to the Joint Venture Companies such information regarding itself, the Equity
Securities held by it and the intended method of disposition of such Equity
Securities as shall be reasonably required to effect the registration of such
Equity Securities held by such Shareholder.

 

(G)                                 EACH SHAREHOLDER SHALL UNDERTAKE TO COMPLY
WITH ANY TRANSFER RESTRICTIONS REGARDING THE SHARES HELD BY IT, WHICH THE
PROVISIONS OF THE STOCK MARKET REGISTRATION PROCEEDING, THE

 

35

--------------------------------------------------------------------------------


 

PROVISIONS REGARDING THE ADMISSION TO TRADE ON THE RESPECTIVE STOCK EXCHANGE
AND/OR MARKET SEGMENT OR THE REGULATIONS OF THE SYNDICATE LEADING UNDERWRITING
AGENT (KONSORTIALFÜHRENDE EMISSIONSBANK) REQUIRE (THE “LOCK-UP”); PROVIDED,
HOWEVER, THAT NO SHAREHOLDER SHALL BE OBLIGED TO COMPLY WITH A LONGER LOCK-UP
TERM OR ADDITIONAL TRANSFER RESTRICTIONS REGARDING THE SHARES HELD BY IT THAN
THE LONGER OF THOSE REQUIRED BY STATUTORY LAW OR THE RESPECTIVE STOCK EXCHANGE
OR, IN THE CASE OF THE REGISTRATION OF ANY EQUITY INTERESTS UNDER THE SECURITIES
ACT, 120 DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION.

 

(H)                                 THE SHAREHOLDERS SHALL BE ENTITLED TO
REQUEST FROM THE JOINT VENTURE COMPANIES TO INCLUDE INTO THE AGREEMENTS WITH THE
RESPECTIVE UNDERWRITING AGENT (EMISSIONSBANK) THE RIGHT TO A SECONDARY OFFERING
OF THE SHARES HELD BY THE SHAREHOLDERS AND TO UNDERTAKE ANY AND ALL ACTIONS AND
MEASURES NECESSARY FOR THIS PURPOSE, UNLESS THE RESPECTIVE UNDERWRITING AGENT
(EMISSIONSBANK) OBJECTS TO THE INCORPORATION OF SUCH TERM. THE JOINT VENTURE
COMPANIES SHALL BEAR THE COSTS FOR THE APPLICATION AND THE IMPLEMENTATION OF
SUCH SECONDARY OFFERING.

 

Notwithstanding anything to the contrary contained in this Agreement, if at any
time prior to the completion of the Initial Public Offering, such Initial Public
Offering will be aborted, the Parties shall, upon the request of either
Shareholder, take all such actions and make or receive all such declarations
such Shareholder will reasonably request in order to reverse, to the extent
legally permissible under applicable law, the actions taken by the Parties
following the request by either Shareholder, as the case may be, to pursue the
Initial Public Offering, so as to seek to cause, to the maximum extent
permissible under applicable law, (i) the Joint Venture Companies to have the
same legal form, in the same jurisdiction and with substantially the same
governing documents as the Statutes and (ii) the Shareholders to have
substantially the same rights and obligations as the Shareholders have under the
Statutes and this Agreement as if none of the steps described in section 15.2
shall have been taken.

 


15.3                           INDEMNIFICATION

 

(A)                                  IN CONNECTION WITH ANY REGISTRATION OF
EQUITY SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE JOINT
VENTURE COMPANIES SHALL INDEMNIFY AND HOLD HARMLESS EACH SHAREHOLDER, EACH
UNDERWRITER THEREOF, AND EACH OTHER PERSON OR ENTITY, IF ANY, WHO CONTROLS SUCH
SHAREHOLDER OR UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT AND EACH
OFFICER, DIRECTOR, PARTNER AND MEMBER OF ANY OF THE FOREGOING PERSONS OR
ENTITIES, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL,
TO WHICH ANY OF THE FOREGOING PERSONS OR ENTITIES MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE,

 

36

--------------------------------------------------------------------------------


 

INSOFAR AS SUCH LOSSES, CLAIMS DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) ARISE OUT OF OR ARE BASED UPON (I) AN UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT
UNDER WHICH EQUITY SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT PURSUANT
TO SECTION 15.2, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN OR ANY AMENDMENT OR SUPPLEMENT THERETO, (II) THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING OR, WITH RESPECT TO ANY
PROSPECTUS, NECESSARY TO MAKE THE STATEMENTS THEREIN IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING, OR (III) ANY VIOLATION
OR ALLEGED VIOLATIONS BY THE JOINT VENTURE COMPANIES OF THE SECURITIES ACT OR
STATE SECURITIES LAWS OR ANY RULES OR REGULATIONS PROMULGATED THEREUNDER
APPLICABLE TO THE JOINT VENTURE COMPANIES (COLLECTIVELY, A “VIOLATION”), AND THE
JOINT VENTURE COMPANIES SHALL PROMPTLY REIMBURSE SUCH PERSONS OR ENTITIES FOR
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY  THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS
SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE JOINT VENTURE COMPANIES
SHALL NOT BE LIABLE IN ANY SUCH CASE FOR ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY
OR ACTION TO THE EXTENT THAT IT ARISES OUT OF OR IS BASED UPON A VIOLATION WHICH
OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION BY ANY OF THE FOREGOING
PERSONS OR ENTITIES.

 

(B)                                 IN CONNECTION WITH ANY REGISTRATION OF
EQUITY SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, TO THE
EXTENT PERMITTED BY LAW, EACH SHAREHOLDER WILL SEVERALLY AND NOT JOINTLY
INDEMNIFY AND HOLD HARMLESS THE JOINT VENTURE COMPANIES, EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS WHO HAS SIGNED SUCH REGISTRATION STATEMENT, LEGAL COUNSEL
AND ACCOUNTANTS FOR THE JOINT VENTURE COMPANIES, ANY UNDERWRITER, THE OTHER
SHAREHOLDER AND ANY CONTROLLING PERSON OF ANY SUCH UNDERWRITER OR SUCH
SHAREHOLDER, AGAINST ANY LOSSES, CLAIMS, DAMAGES, OR LIABILITIES (JOINT OR
SEVERAL) TO WHICH ANY OF THE FOREGOING PERSONS OR ENTITIES MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT OR OTHER APPLICABLE LAW, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES, OR LIABILITIES (OR ACTIONS IN RESPECT THERETO) ARISE OUT OF OR
ARE BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE
EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED BY SUCH SHAREHOLDER EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION; AND EACH SUCH SHAREHOLDER WILL PAY, ANY LEGAL
OR OTHER EXPENSES REASONABLY INCURRED BY ANY PERSON OR ENTITY INTENDED TO BE
INDEMNIFIED PURSUANT TO THIS SECTION 15.3(B) IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR ACTION; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY INDEMNITY UNDER THIS SECTION 15.3(B) 

 

37

--------------------------------------------------------------------------------


 

EXCEED THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH SHAREHOLDER FROM THE SALE OF
EQUITY SECURITIES HELD BY SUCH SHAREHOLDER EFFECTED PURSUANT TO SUCH
REGISTRATION.

 

(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY OF NOTICE OF THE COMMENCEMENT OF ANY ACTION INVOLVING A CLAIM REFERRED TO
IN THE PRECEDING PARAGRAPHS OF THIS SECTION 15.3, SUCH INDEMNIFIED PARTY WILL,
IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER
THIS SECTION 15.3, DELIVER TO THE INDEMNIFYING PARTY WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF; PROVIDED, HOWEVER, THAT AN INDEMNIFIED PARTY’S FAILURE TO
GIVE SUCH NOTICE IN A TIMELY MANNER SHALL ONLY RELIEVE THE INDEMNIFICATION
OBLIGATIONS OF AN INDEMNIFYING PARTY TO THE EXTENT SUCH INDEMNIFYING PARTY IS
PREJUDICED OR HARMED BY SUCH FAILURE. IN CASE ANY SUCH ACTION IS BROUGHT AGAINST
AN INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE
IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, TO ASSUME THE DEFENSE
THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE PARTIES; PROVIDED, HOWEVER,
THAT IF ANY INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE
ONE OR MORE LEGAL OR EQUITABLE DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY THAT
CONFLICT WITH THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY
SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH
INDEMNIFIED PARTY AND SUCH INDEMNIFYING PARTY SHALL REIMBURSE SUCH INDEMNIFIED
PARTY FOR THAT PORTION OF THE REASONABLE FEES AND EXPENSES OF ANY COUNSEL
RETAINED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE MATTERS COVERED BY THE
INDEMNITY AGREEMENT PROVIDED IN THIS SECTION 15.3.

 

(D)                                 IF, EXCEPT AS A RESULT OF AN INDEMNIFIED
PARTY’S FAILURE TO TIMELY DELIVER NOTICE TO THE INDEMNIFYING PARTY OF THE
COMMENCEMENT OF ANY ACTION INVOLVING A CLAIM REFERRED TO IN THE PRECEDING
PARAGRAPHS OF THIS SECTION 15.3, THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 15 IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN
INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, CLAIM, DAMAGE OR LIABILITY REFERRED
TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED
PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNTS PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER HAND IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS;
PROVIDED, HOWEVER, THAT THE MAXIMUM AMOUNT OF LIABILITY IN RESPECT OF SUCH
CONTRIBUTION SHALL BE LIMITED, IN THE CASE OF EACH SHAREHOLDER, TO AN AMOUNT
EQUAL TO THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH SHAREHOLDER FROM THE SALE OF
EQUITY SECURITIES HELD BY SUCH SHAREHOLDER

 

38

--------------------------------------------------------------------------------


 

EFFECTED PURSUANT TO SUCH REGISTRATION. THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION. FURTHER, NO PERSON OR ENTITY GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.

 

(E)           UNLESS OTHERWISE SUPERSEDED BY AN UNDERWRITING AGREEMENT ENTERED
INTO IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING OF EQUITY SECURITIES
PURSUANT TO THIS SECTION 15, THE OBLIGATIONS OF THE JOINT VENTURE COMPANIES AND
THE SHAREHOLDERS UNDER THIS SECTION 15.3 SHALL SURVIVE THE COMPLETION OF ANY
OFFERING OF EQUITY SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS SECTION
15, AND OTHERWISE AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


16.                                 TRANSFERS TO AFFILIATES


 


16.1                           EACH SHAREHOLDER MAY TRANSFER ALL (BUT NOT A
PORTION) OF ITS SHARES TO ONE OF ITS AFFILIATES FOR SO LONG AS


 

(A)                                  THE AFFILIATE HAS AGREED IN WRITING TO BE
BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT;

 

(b)                                 the Transfer complies in all respects with
any applicable provisions of this Agreement (in particular section 12); and

 

(c)                                  the Transfer complies in all respects with
any applicable requirements of applicable law.

 


16.2         IF ANY SHAREHOLDER WISHES TO TRANSFER SHARES TO AN AFFILIATE, THEN
IT SHALL GIVE NOTICE TO THE OTHER SHAREHOLDER OF HIS INTENTION TO DO SO NOT LESS
THAN TEN (10) BUSINESS DAYS PRIOR TO EFFECTING SUCH TRANSFER. SUCH NOTICE SHALL
STATE (I) THE NAME AND ADDRESS OF THE AFFILIATE TO WHICH SUCH TRANSFER IS
PROPOSED; AND (II) THE RELATIONSHIP OF SUCH AFFILIATE TO SUCH SHAREHOLDER.


 


16.3         AN AFFILIATE MAY TRANSFER ITS SHARES ONLY TO THE ORIGINAL
TRANSFEROR SHAREHOLDER OR TO A PERSON THAT IS AN AFFILIATE OF SUCH ORIGINAL
TRANSFEROR SHAREHOLDER. IF ANY AFFILIATE OF ANY ORIGINAL TRANSFEROR SHAREHOLDER
TO WHICH SHARES HAVE BEEN TRANSFERRED CEASES TO BE AN AFFILIATE OF SUCH
SHAREHOLDER,

 

39

--------------------------------------------------------------------------------


 


SUCH AFFILIATE TRANSFEREE SHALL, AND SUCH SHAREHOLDER SHALL CAUSE SUCH AFFILIATE
TRANSFEREE TO, TRANSFER BACK TO SUCH SHAREHOLDER (OR TO ANOTHER AFFILIATE OF
SUCH SHAREHOLDER) ANY SHARES IT OWNS ON OR PRIOR TO THE DATE THAT SUCH AFFILIATE
TRANSFEREE CEASES TO BE AN AFFILIATE OF SUCH SHAREHOLDER.


 


16.4                           UPON BECOMING A PARTY TO THIS AGREEMENT


 

(A)                                  THE AFFILIATE TRANSFEREE OF KEMIRA SHALL BE
SUBSTITUTED FOR, AND SHALL ENJOY THE SAME RIGHTS AND BE SUBJECT TO THE SAME
OBLIGATIONS AS, THE SHAREHOLDERS WITH RESPECT TO THE SHARES TRANSFERRED BY
KEMIRA TO SUCH AFFILIATE; AND

 

(B)                                 THE AFFILIATE TRANSFEREE OF ROCKWOOD SHALL
BE SUBSTITUTED FOR, AND SHALL ENJOY THE SAME RIGHTS AND BE SUBJECT TO THE SAME
OBLIGATIONS AS, ROCKWOOD WITH RESPECT TO THE SHARES TRANSFERRED TO SUCH
AFFILIATE;

 

PROVIDED, HOWEVER, THAT IN THE CASE OF BOTH CLAUSES (A) AND (B) THE RELEVANT
SHAREHOLDER AND ITS AFFILIATE TRANSFEREES MAY EXERCISE ANY RIGHTS THEY MAY HAVE
UNDER THIS AGREEMENT OR THE STATUTES ONLY JOINTLY AND IN ONE AND THE SAME WAY.


 


17.                                 PRE-EMPTION RIGHT


 

17.1                           If after expiration of the Initial Period and six
months following the termination of the Sales Process set forth in section 14
and/or a process aimed at an Initial Public Offering set forth in section 15, as
the case may be (if such process has not led to a successful Trade Sale or the
Initial Public Offering of more than 30 per cent of the ownership interests in
the Joint Venture or any legal successor thereof), a Shareholder intending to
sell all of its Shares in a bona fide transaction to a third party (i.e., to a
person other than to an Affiliate pursuant to section 16) (a “Selling
Shareholder”) shall be required to offer all of its Shares to the other
Shareholder by sending a complete and certified copy of the share transfer
agreement agreed with the third party (the “Purchase Option”) to the other
Shareholder.

 

Such other Shareholder may accept the Purchase Option in writing within a period
of 20 Business Days following receipt of the offer. Unless otherwise agreed
between the Shareholders, the Shareholders shall execute the share transfer
agreement underlying the Purchase Option within 10 Business Days following
receipt of the written acceptance by the Selling Shareholder, provided, however,
that, if such sale and transfer is subject to governmental or regulatory
consents, approvals or clearances (including expiration or termination of all
applicable waiting periods under applicable law), such 10 Business Days period
shall be extended until the expiration of 10

 

40

--------------------------------------------------------------------------------


 

Business Days after all such consents, approvals or clearances (including
expiration or termination of all applicable waiting periods under applicable
law) have been received, but in no event later than nine months following the
date of the delivery of the Purchase Option.

 

17.2         If the Purchase Option is not duly exercised, the Selling
Shareholder shall be entitled to sell and transfer all (but no less than all) of
its Shares without such other Shareholder’s consent on such terms and conditions
as set out in the Purchase Option to the third party at any time within three
months (or such longer time, up to an additional six months following such
two-month period, as shall be required to obtain all governmental and regulatory
consents, approvals and clearances (including the expiration or termination of
all applicable waiting periods under applicable law) in order to consummate such
sale and transfer) of the expiration of the applicable period (the “Sale
Period”). If the Selling Shareholder shall not have consummated the proposed
sale and transfer by the end of the Sale Period, then the Selling Shareholder
may not thereafter transfer such Shares without once again complying with the
applicable provisions of this section 17.

 


18.                                 DRAG-ALONG RIGHT


 

If and to the extent the pre-emption right under section 17 is not duly
exercised, the following shall apply:

 


18.1         A SELLING SHAREHOLDER INTENDING TO SELL ALL OF ITS SHARES TO ANY
BONA FIDE THIRD PARTY WHICH MUST NOT BE AN AFFILIATE OF SUCH SELLING SHAREHOLDER
AND MUST BE DEALING AT ARM’S LENGTH, SHALL BE ENTITLED TO REQUIRE THE OTHER
SHAREHOLDER (“DRAG-ALONG SHAREHOLDER”) TO SELL AND TRANSFER ALL OF ITS SHARES
(“DRAGGED SHARES”) ON THE SAME TERMS (“DRAG-ALONG RIGHT”) AS THE SELLING
SHAREHOLDER TO THE THIRD PARTY.


 


18.2         TO EXERCISE A DRAG-ALONG RIGHT, THE SELLING SHAREHOLDER SHALL
REQUEST THE SALE AND TRANSFER OF THE DRAGGED SHARES BY THE DRAG-ALONG
SHAREHOLDER TO THE THIRD PARTY BY WRITTEN NOTICE TO THE DRAG-ALONG SHAREHOLDER
NO LATER THAN 30 BUSINESS DAYS FOLLOWING THE PURCHASE OPTION BEING DELIVERED TO
THE DRAG-ALONG SHAREHOLDER (THE “DRAG-ALONG NOTICE”).


 


18.3         WITHIN 10 BUSINESS DAYS FOLLOWING THE RECEIPT OF THE DRAG-ALONG
NOTICE, THE DRAG-ALONG SHAREHOLDER SHALL SELL ITS DRAGGED SHARES TO THE THIRD
PARTY (I) ON THE SAME TERMS AND CONDITIONS AS THE SELLING SHAREHOLDER SELLS ITS
SHARES TO THE THIRD PARTY BUT NOT ON TERMS AND CONDITIONS LESS FAVOURABLE THAN
SET OUT IN THE PURCHASE OPTION AND (II) SUBJECT TO THE DISPOSAL OF ITS SHARES BY
THE SELLING SHAREHOLDER TO THE THIRD PARTY, PROVIDED, HOWEVER, THAT THE
LIABILITY OF THE SHAREHOLDERS UNDER SUCH DEFINITIVE AGREEMENTS SHALL BE SEVERAL
AND NOT JOINT AND SEVERAL.

 

41

--------------------------------------------------------------------------------



 


18.4        EACH SHAREHOLDER UNDERTAKES TO TAKE ALL ACTIONS NECESSARY FOR A SALE
TO THE THIRD PARTY FOLLOWING THE EXERCISE OF THE DRAG-ALONG RIGHT, ACCORDING TO
THE PROVISIONS OF THIS SECTION.


 


18.5        THE SELLING SHAREHOLDER SHALL HAVE A PERIOD OF 10 BUSINESS DAYS FROM
THE DATE OF THE DELIVERY OF THE DRAG-ALONG NOTICE TO CONSUMMATE THE SALE AND
TRANSFER ON THE TERMS AND CONDITIONS SET FORTH IN THE DRAG-ALONG NOTICE,
PROVIDED, HOWEVER, THAT, IF SUCH SALE AND TRANSFER IS SUBJECT TO GOVERNMENTAL OR
REGULATORY CONSENTS, APPROVALS OR CLEARANCES (INCLUDING EXPIRATION OR
TERMINATION OF ALL APPLICABLE WAITING PERIODS UNDER APPLICABLE LAW), SUCH 10
BUSINESS DAYS PERIOD SHALL BE EXTENDED UNTIL THE EXPIRATION OF 10 BUSINESS DAYS
AFTER ALL SUCH CONSENTS, APPROVALS OR CLEARANCES (INCLUDING EXPIRATION OR
TERMINATION OF ALL APPLICABLE WAITING PERIODS UNDER APPLICABLE LAW) HAVE BEEN
RECEIVED, BUT IN NO EVENT LATER THAN NINE MONTHS FOLLOWING THE DATE OF THE
DELIVERY OF THE DRAG-ALONG NOTICE. IF THE SALE AND TRANSFER SHALL NOT HAVE BEEN
CONSUMMATED DURING SUCH PERIOD, THE SELLING SHAREHOLDER SHALL RETURN TO THE
DRAG-ALONG SHAREHOLDER ANY DOCUMENTS IN THE POSSESSION OF THE SELLING
SHAREHOLDER EXECUTED BY THE DRAG-ALONG SHAREHOLDER IN CONNECTION WITH SUCH
PROPOSED SALE AND TRANSFER, AND ALL THE RESTRICTIONS ON TRANSFERS OF SHARES
CONTAINED IN THIS AGREEMENT OR OTHERWISE APPLICABLE AT SUCH TIME WITH RESPECT TO
THE SHARES SHALL AGAIN BE IN EFFECT.


 

18.6        Concurrently with the consummation of the sale and transfer of
Shares pursuant to this section 18, the Selling Shareholder shall give notice
thereof to the Drag-Along Shareholder, shall remit to the Drag-Along Shareholder
the total consideration (the cash portion of which is to be paid by wire
transfer in accordance with the Drag-Along Shareholder’s wire transfer
instructions) for the Shares transferred in such sale and transfer, and shall
furnish such other evidence of the completion and time of completion of such
sale and transfer and the terms thereof as may be reasonably requested by the
Drag-Along Shareholder.

 


19.          TAG-ALONG RIGHT


 

If and to the extent the pre-emption right under section 17 is not duly
exercised, the following shall apply:

 


19.1        WITHIN 20 BUSINESS DAYS FOLLOWING THE RECEIPT OF THE PURCHASE
OPTION, THE SHAREHOLDER RECEIVING SUCH PURCHASE OPTION MAY REQUEST BY GIVING
WRITTEN NOTICE TO THE SELLING SHAREHOLDER (THE “TAG-ALONG NOTICE”) THAT ITS
SHARES (THE “TAGGED SHARES”) MAY ALSO BE SOLD AND TRANSFERRED TO THE THIRD PARTY
ON THE SAME TERMS AND CONDITIONS AS THE SELLING SHAREHOLDERS’ BUT NOT ON TERMS
AND CONDITIONS LESS FAVOURABLE THAN SET OUT IN THE PURCHASE OPTION (THE
“TAG-ALONG RIGHT”).

 

42

--------------------------------------------------------------------------------


 

19.2        Sections 18.3 through 18.6 shall apply mutatis mutandis with regard
to the Tagged Shares.

 


20.          DURATION AND TERMINATION OF THE COMPANY


 

20.1        The Joint Venture is established for an indefinite period commencing
on the Closing Date, provided that the Joint Venture and this Agreement shall
terminate automatically upon the completion of Initial Public Offering, a Trade
Sale or the acquisition of all ownership interests in the Joint Venture by
either Shareholder or a third party (each an “Exit Event”) except with respect
to provisions set forth in sections 13 through 27 which shall survive the
termination of this Agreement.

 

20.2        The termination of JV Europe and this Agreement without cause
(ordentliche Kündigung) shall not be permitted.

 

20.3        Each Shareholder is, however, entitled to terminate the Joint
Venture for cause (aus wichtigem Grund) after having notified the other
Shareholder of a breach and such breach has not been cured within six months of
receipt of such notice within 30 days following the end of such six months
period (unless a shorter notice period or termination without notice period is
permissible and cannot be excluded under statutory law in which case such
shorter or no notice period shall apply).

 


21.          DEADLOCK PROVISION


 

21.1        If after the expiry of the Initial Period, an agreement with regard
to a resolution of the Shareholders or of the Advisory Boards of JV Europe and
JV US concerning a Special Majority Matter or Restricted Management Matter
cannot be reached, the decision upon such approval shall be adjourned and if so
requested by Rockwood, the Shareholders or members of the Advisory Board, as the
case may be, shall immediately following the meeting of the Shareholders or the
Advisory Board in which consent to the matter could not be reached enter into
consultations on how to resolve the deadlock. If the members of the Advisory
Board or the Shareholders, as the case may be, cannot agree on a mutual course
of action with regard to the relevant Special Majority Matter or Restricted
Management Matter within a period of 60 calendar days (or within any other
period mutually agreed in writing between the Shareholders) following the
meeting in which consent to the matter could not be reached, either Shareholder
may deliver an offer by courier (any Shareholder making such offer being an
“Offeror”) in accordance with sections 21.2 and 21.3 below, to acquire all
Shares owned by the other Shareholder including a minimum price per Share based
on a calculation method taking into account the average of the

 

43

--------------------------------------------------------------------------------


 

actual EBITDA figures for the two years prior to the year in which such Offer
has been made, as well as the year in which the Offer is made (forecast or
budget, depending on what is available at such time) of the Joint Venture
multiplied by six as set forth in detail in Annex 21.1 (the “Offer”). Within 30
calendar days following receipt of the Offer, the Shareholder receiving an Offer
(being the “Offeree”) shall either notify the Offeror of its acceptance of the
Offer or notify the Offeror that it will acquire all of the Offeror’s Shares on
the same terms and conditions set out in the Offer (in each case an “Offer
Notice”). To the extent both Shareholders make an Offer before having received
an Offer of the other Shareholder, only the Offer received first by the relevant
Offeree shall be considered and the later Offer shall have no effect. The Offer
shall include all relevant provisions governing the transfer of the offered and
accepted Shares.

 

21.2        In the Offer, the transferor shall warrant to the transferee
unencumbered title to the transferor’s Shares, corporate authority to enter into
the Offer and attach

 

(A)                                 EITHER A GUARANTEE UPON FIRST DEMAND
(BÜRGSCHAFT AUF ERSTES ANFORDERUNG UNTER AUSSCHLUSS DER EINREDEN NACH § 770 BGB)
OF A REPUTABLE EUROPEAN OR US AMERICAN BANK; OR

 

(b)                                 a guarantee by the ultimate shareholder
listed on a stock exchange with the European Union or the Unites States of
America substantially in the form as attached as Annex 21.2(b),

 

IN THE AMOUNT OF THE OFFERED PURCHASE PRICE FOR THE SHARES BEING SUBJECT OF ITS
OFFER. ANY OTHER REPRESENTATIONS AND WARRANTIES AND/OR INDEMNIFICATION SHALL BE
EXCLUDED.

 

21.3        The Offer and the Offer Notice shall be in the form attached as
Annex 21.3 and in notarial form.

 


22.          NON-COMPETE


 


22.1        FOLLOWING THE CLOSING, AS LONG AS THE SHAREHOLDERS (OR THEIR
AFFILIATE TRANSFEREES) REMAIN SHAREHOLDERS OR OTHER EQUITY HOLDERS OF THE JOINT
VENTURE AND FOR A FURTHER PERIOD OF TWO (2) YEARS AFTER AN EXIT EVENT, KEMIRA
AND ROCKWOOD HOLDINGS, AS THE CASE MAY BE, AGREE NOT TO (AND TO PROCURE THAT
THEIR RESPECTIVE SUBSIDIARIES WILL NOT), DIRECTLY OR INDIRECTLY, AS A
PROPRIETOR, SHAREHOLDER, PARTNER OR OTHERWISE


 

(A)                                 ENGAGE IN THE PRODUCTION, SALE AND MARKETING
OF TITANIUM DIOXIDE PIGMENTS; AND

 

(B)                                 COMPETE WITH THE OTHER ACTIVITIES INCLUDED
IN THE TIO2 BUSINESSES AS CONDUCTED BY THE

 

44

--------------------------------------------------------------------------------


 

JOINT VENTURE AT THE TIME OF CLOSING (EXCLUDING ROCKWOOD’S WATER BUSINESS
BUSINESS CARVED OUT BEFORE THE CLOSING DATE THROUGH THE EXECUTION OF THE WATER
BUSINESS CARVE-OUT (AS DEFINED IN THE MASTER AGREEMENT)),

 

(EACH SUCH ACTIVITY, A “PROHIBITED BUSINESS”).

 

22.2        Section 22.1(b) shall not prevent Kemira, Rockwood or their
Affiliates (other than JV Europe and JV US and their direct and indirect
subsidiaries) from continuing to conduct their businesses (other than their TiO2
Businesses) as conducted on the Closing Date as well as usual evolutions of
these businesses. For the avoidance of doubt, Rockwood and its subsidiaries may
continue to engage in the global pigments business of Elementis plc., which is
being integrated into the color pigments and service business within Rockwood’s
performance additives segment and usual evolutions thereof.

 

22.3        Section 22.1 shall not prevent Rockwood, Rockwood Germany and Kemira
or any of their respective Affiliates from acquiring an interest in an
enterprise (Unternehmen) active in the fields pursuant to section 22.1, to the
extent that

 

(A)                                 SUCH INTEREST IS ACQUIRED SOLELY AS A
FINANCIAL INVESTMENT;

 

(B)                                 DOES NOT EXCEED 10 PER CENT OF THE
OUTSTANDING SHARES/INTERESTS OR VOTING RIGHTS OF SUCH ENTERPRISE; AND

 

(C)                                  DOES NOT CONTRACTUALLY OR FACTUALLY ALLOW
TO EXERT CONTROL OVER SUCH ENTERPRISE’S BUSINESS DECISION.

 


22.4        THE SHAREHOLDERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT


 

(A)                                 ROCKWOOD’S ULTIMATE SHAREHOLDERS
(COLLECTIVELY, THE “PRIVATE EQUITY FUNDS”) AND THEIR AFFILIATES (OTHER THAN
ROCKWOOD HOLDINGS, ROCKWOOD, THE JOINT VENTURE AND THEIR RESPECTIVE
SUBSIDIARIES) SHALL NOT BE BOUND BY THIS SECTION 22 AND THE PARTIES AGREE AND
ACKNOWLEDGE THAT THAT THE PRIVATE EQUITY FUNDS ARE PERMITTED TO HAVE, AND MAY
PRESENTLY OR IN THE FUTURE HAVE, INVESTMENTS OR OTHER BUSINESS RELATIONSHIPS
WITH ENTITIES ENGAGED IN BUSINESSES RELATED TO THE PROHIBITED BUSINESS (EACH, AN
“OTHER BUSINESS”); AND

 

(B)                                 NONE OF THE PRIVATE EQUITY FUNDS OR THEIR
AFFILIATES (OTHER THAN ROCKWOOD HOLDINGS, ROCKWOOD, THE JOINT VENTURE AND THEIR
RESPECTIVE SUBSIDIARIES) WILL BE PROHIBITED BY

 

45

--------------------------------------------------------------------------------


 

VIRTUE OF THEIR INDIRECT INVESTMENT THROUGH ROCKWOOD HOLDINGS IN THE JOINT
VENTURE COMPANIES FROM PURSUING AND ENGAGING IN ANY SUCH ACTIVITIES.

 

22.5                        For the same period pursuant to section 22.1,
Rockwood, Rockwood Germany and Kemira will not, and will procure that none of
its subsidiaries will, do or permit any of the following:

 

(a)                                 directly or indirectly solicit or otherwise
contact any present or past customers of JV Europe (including its subsidiaries
from time to time), for themselves or any other person, for the purpose of
obtaining business pursuant to section 22.1 (a) and (b); or

 

(b)                                 directly or indirectly (except for media
advertising directed to the general public) solicit, or endeavour to entice away
any key employee as listed in Annex 22.5(b) of JV Europe and / or its
subsidiaries from time to time.

 


23.          JOINT AND SEVERAL LIABILITY


 

The Parties agree that

 

(A)                                 ROCKWOOD HOLDINGS; ROCKWOOD AND ROCKWOOD
GERMANY ON THE ONE HAND; AND

 

(B)                                 KEMIRA AND KEMIRA GERMANY ON THE OTHER HAND

 

SHALL BE JOINTLY AND SEVERALLY LIABLE FOR EACH AND EVERY OF THE OBLIGATIONS THAT
EITHER OF THESE ENTITIES HAS UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 


24.          CONFIDENTIALITY


 


24.1        THE PARTIES MUST KEEP SECRET THE CONTENTS OF THIS AGREEMENT TO THE
EXTENT THAT NO STATUTORY DISCLOSURE OBLIGATIONS EXIST OR THE RESPECTIVE OTHER
PARTY HAS NOT CONSENTED TO THE DISCLOSURE. THE PARTIES MUST ALSO KEEP SECRET ANY
INFORMATION THEY HAVE RECEIVED ABOUT EACH OTHER AND ABOUT THE ENTERPRISES
AFFILIATED WITH THE RESPECTIVE OTHER PARTY AS DEFINED IN SECTION 15 GERMAN STOCK
CORPORATION ACT (AKTG) FROM THE DATE THEY HAVE STARTED TALKS ABOUT THE JOINT
VENTURE, TO THE EXTENT THAT SUCH INFORMATION IS NOT AVAILABLE TO THE PUBLIC OR
(EXCEPT IN CASE OF INFORMATION OF KEMIRA IN RELATION TO KEMIRA TIO2 AND ROCKWOOD
AND ROCKWOOD GERMANY IN RELATION TO JV EUROPE) PREVIOUSLY KNOWN TO THE
DISCLOSING PARTY, OR THE RESPECTIVE OTHER PARTY HAS NOT CONSENTED TO THE
DISCLOSURE OF THE INFORMATION.


 

24.2        If any disclosure or announcement of confidential matters referred
to in section 24.1 is required by law or by any regulation, rule or any
governmental or quasi governmental authority, such

 

46

--------------------------------------------------------------------------------


 

disclosure may be made by the Party which has been addressed upon consultation
of the other Parties.

 

24.3                        Notwithstanding section 24.1, each Party may
disclose the content of this Agreement to any of its Affiliates.

 

24.4        Any press release or similar disclosure of any Party concerning the
Transaction shall require the prior consent of the other Parties except for
press releases permitted under section 24.2.


 


25.          MISCELLANEOUS


 


25.1        THIS AGREEMENT, INCLUDING THE MASTER AGREEMENT AND THE
IMPLEMENTATION AGREEMENT AND THEIR ANNEXES, CONTAIN THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF. ANY SUPPLEMENTS OR
AMENDMENTS TO OR A TERMINATION OF THESE AGREEMENTS, AS WELL AS ANY DECLARATIONS
TO BE MADE THEREUNDER, SHALL BE VALID ONLY IF MADE IN WRITING, OR IF REQUIRED BY
LAW, IN DUE NOTARIAL FORM. THIS SHALL ALSO APPLY TO ANY CHANGE TO, OR
CANCELLATION OF, THIS PROVISION.


 


25.2        ROCKWOOD SHALL AT ALL TIMES BE ENTITLED TO MAKE FOR TAX PURPOSES ANY
ELECTION UNDER THE LAWS OF THE UNITED STATES OF AMERICA REQUIRED OR DEEMED
NECESSARY BY IT OR ANY OF ITS AFFILIATES UPON CONSULTATION WITH KEMIRA;
PROVIDED, HOWEVER, THAT ROCKWOOD SHALL NOT BE PERMITTED TO CHANGE THE TAX
TREATMENT OF JV US FROM TREATMENT AS A CORPORATION TO TREATMENT AS A PARTNERSHIP
WITHOUT THE PRIOR WRITTEN CONSENT OF KEMIRA; AND PROVIDED FURTHER THAT JV US
SHALL NOT BE PERMITTED TO CHANGE THE TAX TREATMENT OF JV US FROM TREATMENT AS A
CORPORATION TO TREATMENT AS A PARTNERSHIP WITHOUT THE PRIOR WRITTEN CONSENT OF
BOTH KEMIRA AND ROCKWOOD.


 


25.3        NO PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY RIGHTS OR CLAIMS UNDER
OR IN CONNECTION WITH THIS AGREEMENT TO A THIRD PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES.


 


25.4        UNLESS OTHERWISE EXPLICITLY PROVIDED FOR IN THIS AGREEMENT, NEITHER
THIS AGREEMENT NOR ANY PROVISIONS CONTAINED IN THIS AGREEMENT IS INTENDED TO
CONFER ANY RIGHTS OR REMEDIES UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES.


 


25.5        THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED BY THE LAWS OF THE
FEDERAL REPUBLIC OF GERMANY. THE ENGLISH LANGUAGE VERSION SHALL BE DETERMINATIVE
(EVEN IF A TRANSLATION IS MADE), PROVIDED THAT WHERE GERMAN EXPRESSIONS ARE USED
IN BRACKETS, THE GERMAN EXPRESSION SHALL BE DETERMINATIVE.


 


25.6        IN THIS AGREEMENT:

 

47

--------------------------------------------------------------------------------


 

(A)                                 ANY GERMAN LEGAL TERM FOR ANY ACTION,
REMEDY, METHOD OF JUDICIAL PROCEEDING, LEGAL DOCUMENT, LEGAL STATUS, COURT,
OFFICIAL OR ANY LEGAL CONCEPT OR THING SHALL, IN RESPECT OF ANY JURISDICTION
OTHER THAN GERMANY, BE DEEMED TO INCLUDE WHAT MOST CLOSELY APPROXIMATES IN THAT
JURISDICTION TO THE GERMAN LEGAL TERM AND ANY REFERENCE TO ANY GERMAN STATUTE
SHALL BE CONSTRUED SO AS TO INCLUDE EQUIVALENT OR ANALOGOUS LAWS OF ANY OTHER
JURISDICTION; AND

 

(B)                                 THE HEADINGS SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT.

 


25.7        TO THE EXTENT PERMITTED BY LAW, ALL DISPUTES ARISING IN CONNECTION
WITH THIS AGREEMENT OR ITS VALIDITY SHALL BE FINALLY SETTLED IN ACCORDANCE WITH
ARBITRATION RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE WITHOUT RECOURSE TO
THE ORDINARY COURTS OF LAW. THE PLACE OF ARBITRATION IS FRANKFURT AM MAIN,
GERMANY. THE ARBITRAL TRIBUNAL CONSISTS OF THREE ARBITRATORS. THE LANGUAGE OF
THE ARBITRAL PROCEEDINGS IS ENGLISH.


 


25.8        UNLESS PROVIDED OTHERWISE IN THIS AGREEMENT, ALL DECLARATIONS
(WILLENSERKLÄRUNGEN) TO BE MADE OR NOTICES TO BE GIVEN BY THE PARTIES PURSUANT
TO THIS AGREEMENT SHALL BE IN WRITING IN ENGLISH AND DELIVERED BY HAND, BY
COURIER OR BY FAX TO THE PERSON AT THE ADDRESS SET FORTH BELOW, OR SUCH OTHER
ADDRESS AS MAY BE DESIGNATED BY THE RESPECTIVE PARTY TO THE OTHER PARTY IN THE
SAME MANNER. A NOTIFICATION MADE BY EMAIL IN PDF-FORMAT SHALL BE REGARDED AS
SUFFICIENT, PROVIDED THAT AN IDENTICAL NOTIFICATION IN WRITING AND DELIVERED BY
HAND OR BY COURIER FOLLOWS WITHIN TWO WEEKS AFTER SUCH EMAIL:


 

(A)                                 NOTIFICATIONS TO ROCKWOOD HOLDINGS AND
ROCKWOOD:

 

Rockwood Specialties Group, Inc.

Thomas J. Riordan, Senior Vice President, Law and Adminstration

100 Overlook Center

Princeton NJ 08540, USA

Facsimile: +1 (609) 514-8722

E-mail: TRiordan@rocksp.com

 

(B)                                 NOTIFICATIONS TO ROCKWOOD GERMANY:

 

Rockwood Specialties Group GmbH

Udo Pinger

Königsberger Straße 1

60487 Frankfurt am Main, Germany

Facsimile: +49 (69) 7165-5693

E-mail: udo.pinger@rocksp.de

 

48

--------------------------------------------------------------------------------


 

(C)                                  NOTIFICATIONS TO JV EUROPE AND FINNISH
HOLDCO:

 

Sachtleben Chemie GmbH

Wolf-Dieter Griebler

Dr.-Rudolf-Sachtleben-Str. 4

47198 Duisburg, Germany

Facsimile: +49 (2066) 22-3201

E-mail: w.d.griebler@sachtleben.de

Each with a copy to Rockwood Germany and Kemira

 

(D)                                 NOTIFICATIONS TO SACHTLEBEN:

 

Sachtleben Chemie GmbH

Wolf-Dieter Griebler

Dr.-Rudolf-Sachtleben-Str. 4

47198 Duisburg, Germany

Facsimile: +49 (2066) 22-3201

E-mail: w.d.griebler@sachtleben.de

 

(E)                                  NOTIFICATIONS TO SACHTLEBEN CORP

 

c/o Rockwood Specialties Group, Inc.

Thomas J. Riordan, Senior Vice President, Law and Adminstration

100 Overlook Center

Princeton NJ 08540, USA

Facsimile: +1 (609) 514-8722

E-mail: TRiordan@rocksp.com

 

(F)                                   NOTIFICATIONS TO KEMIRA AND KEMIRA TIO2:

 

Hannu Virolainen, President Kemira Speciality Business Area

Kemira OYJ

Porkkalankatu 3

00180 Helsinki

Finland

Facsimile: +358 - (0) 10 862 1068

E-mail: hannu.virolainen@kemira.com

 

49

--------------------------------------------------------------------------------


 

(G)                                  NOTIFICATIONS TO KEMIRA GERMANY:

 

Hermann-Josef Frings, Managing Director

Kemira Germany GmbH

Marie-Curie-Straße 10

51377 Leverkusen

Germany

Facsimile: +49 (214) 20690-250

E-mail: hermann-josef.frings@kemira.com

 

(H)                                 NOTIFICATIONS TO KEMIRA INC.:

 

Hannu Virolainen, President Kemira Speciality Business Area

c/o Kemira OYJ

Porkkalankatu 3

00180 Helsinki

Finland

Facsimile: +358 - (0) 10 862 1068

Email: hannu.virolainen@kemira.com

 

(I)                                     NOTIFICATIONS TO WHITE PIGMENTS, LLC:

 

Thomas J. Riordan, Senior Vice President, Law and Administration

White Pigments, LLC

c/o Rockwood Specialties Group Inc.

100 Overlook Center

Princeton NJ 08540, USA

Facsimile: +1 (609) 514-8722

E-mail: TRiordan@rocksp.com

with a copy to JV Europe and Kemira

 

50

--------------------------------------------------------------------------------


 


26.          AUTHORISED AGENT


 


26.1        KEMIRA AND KEMIRA TIO2 HEREBY APPOINT THE LAW FIRM OF GLEISS LUTZ
HOOTZ HIRSCH, FRANKFURT AM MAIN/GERMANY AS THEIR AGENT FOR SERVICE OF PROCESS
(ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY TERMINATE UPON THE
APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED IN GERMANY,
PROVIDED THAT THE AGENT FOR SERVICE OF PROCESS IS AN ATTORNEY ADMITTED TO THE
GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER RECHTSANWALT) AND HIS APPOINTMENT HAS
BEEN NOTIFIED TO AND APPROVED IN WRITING BY ROCKWOOD (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD). KEMIRA AND KEMIRA TIO2 SHALL UPON THE APPOINTMENT OF
ANY NEW AGENT FOR SERVICE OF PROCESS (AS THE CASE MAY BE) ISSUE TO THE AGENT A
WRITTEN POWER OF ATTORNEY (VOLLMACHTSURKUNDE) AND SHALL IRREVOCABLY INSTRUCT THE
AGENT TO SUBMIT SUCH DEED IN CONNECTION WITH ANY SERVICE OF PROCESS UNDER THIS
AGREEMENT. A CERTIFIED COPY OF THE POWER OF ATTORNEY SHALL BE SUBMITTED TO
ROCKWOOD.


 


26.2        FINNISH HOLDCO, ROCKWOOD HOLDINGS, INC., ROCKWOOD, ROCKWOOD GERMANY
AND SACHTLEBEN CORP HEREBY APPOINT THE LAW FIRM OF CLIFFORD CHANCE, FRANKFURT AM
MAIN/GERMANY, AS THEIR AGENT FOR SERVICE OF PROCESS
(ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY TERMINATE UPON THE
APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED IN GERMANY,
PROVIDED THAT THE AGENT FOR SERVICE OF PROCESS IS AN ATTORNEY ADMITTED TO THE
GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER RECHTSANWALT) AND HIS APPOINTMENT HAS
BEEN NOTIFIED TO AND APPROVED IN WRITING BY KEMIRA (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD). ROCKWOOD AND ROCKWOOD GERMANY SHALL UPON THE APPOINTMENT
OF ANY NEW AGENT FOR SERVICE OF PROCESS (AS THE CASE MAY BE) ISSUE TO THE AGENT
A WRITTEN POWER OF ATTORNEY (VOLLMACHTSURKUNDE) AND SHALL IRREVOCABLY INSTRUCT
THE AGENT TO SUBMIT SUCH DEED IN CONNECTION WITH ANY SERVICE OF PROCESS UNDER
THIS AGREEMENT. A CERTIFIED COPY OF THE POWER OF ATTORNEY SHALL BE SUBMITTED TO
KEMIRA.


 


27.          SEVERABILITY


 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. The invalid or unenforceable provision shall be deemed to be
substituted with retroactive effect by a suitable and equitable provision which,
to the extent legally permissible, comes as close as possible to the intent and
purpose of the invalid or unenforceable provision. The same shall apply: (i) if
the Parties have, unintentionally, failed to address a certain matter in this
Agreement (Regelungslücke); in case a suitable and equitable provision shall be
deemed to have been agreed upon with retroactive

 

51

--------------------------------------------------------------------------------


 

effect and which comes as close as possible to what the Parties, in the light of
the intent and purpose of this Agreement, would have agreed upon if they had
considered the matter; or (ii) if any provision of this Agreement is invalid
because of the scope of any time period of performance stipulated herein; in
this case a legally permissible time period or performance shall be deemed to
have been agreed which comes as close as possible to the stipulated time period
or performance.

 

* * *

 

52

--------------------------------------------------------------------------------


 

Rockwood Holdings, Inc.

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Rockwood Specialties Group, Inc.

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Sachtleben Corporation

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs GmbH

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

White Pigments Holdings Oy

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

White Pigments LLC

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Kemira Oyj

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

 

 

 

53

--------------------------------------------------------------------------------


 

Kemira Pigments Oy

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

Kemira Germany GmbH

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

Kemira Specialty Inc.

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

Rockwood Specialties Group GmbH

 

 

 

BY:

/s/ LEIF U. SCHRADER

 

 

Leif U. Schrader

 

Sachtleben Chemie GmbH

 

 

 

BY:

/s/ LORENZO MATTHAEI

 

 

Lorenzo Matthaei

 

 

 

54

--------------------------------------------------------------------------------